Exhibit 10.2

                                            


Execution Version






PURCHASE AND SALE AGREEMENT




between


QEP ENERGY COMPANY
as Seller
EnerVest Energy Institutional Fund XIII-A, L.P.,
EnerVest Energy Institutional Fund XIII-WIB, L.P.,
EnerVest Energy Institutional Fund XIII-WIC, L.P., and
FourPoint Energy, LLC
as Buyer
and
EnerVest, Ltd.
dated
May 5, 2014



i

--------------------------------------------------------------------------------

Exhibit 10.2

TABLE OF CONTENTS
PAGE
 
 
 
ARTICLE I
 
 
DEFINITIONS AND INTERPRETATION
 
1.1


Defined Terms
1


1.2


References and Rules of Construction
1


ARTICLE II
 
 
PURCHASE AND SALE
 
2.1


Purchase and Sale
2


2.2


Excluded Assets
3


2.3


Revenues and Expenses
3


ARTICLE III
 
 
PURCHASE PRICE
 
3.1


Purchase Price
3


3.2


Deposit
3


3.3


Adjustments to Purchase Price
4


3.4


Adjustment Methodology
6


3.5


Preliminary Settlement Statement
6


3.6


Final Settlement Statement
6


3.7


Disputes
7


3.8


Allocation of Purchase Price / Allocated Values
8


3.9


Allocation for Imbalances at Closing
8


ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
4.1


Organization, Existence and Qualification
8


4.2


Authority, Approval and Enforceability
8


4.3


No Conflicts
9


4.4


Consents
9


4.5


Bankruptcy
9


4.6


Foreign Person
9


4.7


Litigation
9


4.8


Material Contracts
9


4.9


No Violation of Laws
10


4.10


Preferential Purchase Rights
10


4.11


Royalties, Etc
10


4.12


Imbalances
10


4.13


Current Commitments
10


4.14


Asset Taxes
10




ii

--------------------------------------------------------------------------------

Exhibit 10.2

4.15


Brokers’ Fees
11


4.16


Gathering and Transportation
11


4.17


Environmental
11


4.18


Well Status
11


4.19


Calls on Production
11


4.20


Tax Partnerships
11


4.21


Wells
11


ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
5.1


Organization, Existence and Qualification
12


5.2


Authority, Approval and Enforceability
12


5.3


No Conflicts
12


5.4


Consents
12


5.5


Bankruptcy
12


5.6


Litigation
13


5.7


Financing
13


5.8


Regulatory
13


5.9


Independent Evaluation
13


5.10


Brokers’ Fees
13


5.11


Accredited Investor
13


5.12


Buyer Assets
13


ARTICLE VI
 
 
CERTAIN AGREEMENTS
 
6.1


Conduct of Business
13


6.2


Successor Operator
14


6.3


Governmental Bonds
15


6.4


Record Retention
15


6.5


Guarantees
15


6.6


Notifications
15


6.7


Amendment to Schedules
16


6.8


Tax Partnerships
16


6.9


Compliance with Chieftain Litigation Settlement
16


6.10


Non-Solicitation of Employees
17


6.11


Suspense Accounts
17


6.12


Digital Records
17


ARTICLE VII
 
 
BUYER’S CONDITIONS TO CLOSING
 
7.1


Representations
18


7.2


Performance
18


7.3


No Legal Proceedings
18




iii

--------------------------------------------------------------------------------

Exhibit 10.2

7.4


Title Defects and Environmental Defects
18


7.5


Closing Deliverables
18


ARTICLE VIII
 
 
SELLER’S CONDITIONS TO CLOSING
 
8.1


Representations
18


8.2


Performance
18


8.3


No Legal Proceedings
19


8.4


Title Defects and Environmental Defects
19


8.5


Replacement Bonds and Guarantees
19


8.6


Closing Deliverables
19


ARTICLE IX
 
 
CLOSING
 
 
9.1


Date of Closing
19


9.2


Place of Closing
19


9.3


Closing Obligations
19


9.4


Records
19


ARTICLE X
 
 
ACCESS/DISCLAIMERS
 
10.1


Access
20


10.2


Confidentiality
22


10.3


Disclaimers
22


ARTICLE XI
 
 
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS
 
11.1


Seller’s Title
24


11.2


Notice of Title Defects; Defect Adjustments
25


11.3


Casualty Loss
29


11.4


Preferential Purchase Rights and Consents to Assign
29


ARTICLE XII
 
 
ENVIRONMENTAL MATTERS
 
12.1


Notice of Environmental Defects
31


12.2


NORM, Asbestos, Wastes and Other Substances
33


ARTICLE XIII
 
 
ASSUMPTION; INDEMNIFICATION; SURVIVAL
 
13.1


Assumption by Buyer and Retention by Seller
33


13.2


Indemnities of Seller
34


13.3


Indemnities of Buyer
35


13.4


Limitation on Liability
35


13.5


Express Negligence
36


13.6


Exclusive Remedy
36


13.7


Indemnification Procedures
36


13.8


Survival
37




iv

--------------------------------------------------------------------------------

Exhibit 10.2

13.9


Waiver of Right to Rescission
38


13.10


Insurance
38


13.11


Non-Compensatory Damages
38


13.12


Disclaimer of Application of Anti-Indemnity Statutes
39


ARTICLE XIV
 
 
TERMINATION, DEFAULT AND REMEDIES
 
14.1


Right of Termination
39


14.2


Effect of Termination
39


14.3


Return of Documentation and Confidentiality
40


ARTICLE XV
 
 
DEFINED TERMS
 
15.1


Defined Terms
40


ARTICLE XVI
 
 
MISCELLANEOUS
 
16.1


Appendices, Exhibits and Schedules
52


16.2


Expenses and Taxes
52


16.3


Assignment
53


16.4


Preparation of Agreement
54


16.5


Publicity
54


16.6


Notices
54


16.7


Further Cooperation
55


16.8


Filings, Notices and Certain Governmental Approvals
55


16.9


Entire Agreement; Conflicts
56


16.10


Parties in Interest
56


16.11


Amendment
56


16.12


Waiver; Rights Cumulative
56


16.13


Governing Law; Jurisdiction
56


16.14


Severability
57


16.15


Removal of Name
57


16.16


Counterparts
57


16.17


Like-Kind Exchange
58


16.18


Buyer Liability
58


16.19


Agent
58






v

--------------------------------------------------------------------------------

Exhibit 10.2

LIST OF EXHIBITS AND SCHEDULES


 
 
 
Exhibit A
¯
Leases and Mineral Fee Interests
Exhibit A-1
¯
Wells and Well Locations
Exhibit A-2
¯
Certain Leases and Mineral Fee Interests
Exhibit A-3
¯
Surface Fee Interests
Exhibit B-1
¯
Form of Assignment and Bill of Sale
Exhibit B-2
¯
Form of Mineral Deed
Exhibit B-3
¯
Form of Transition Services Agreement
Exhibit C
¯
Excluded Assets
Exhibit D
¯
Proportionate Shares
Exhibit E
¯
Target Formations
Exhibit F
¯
URC Related Interests
 
 
 
Schedule 3.8
¯
Allocated Values
Schedule 4.4
¯
Consents
Schedule 4.7
¯
Litigation
Schedule 4.8(a)
¯
Material Contracts
Schedule 4.8(b)
¯
Defaults under Material Contracts
Schedule 4.9
¯
Violation of Laws
Schedule 4.10
¯
Preferential Purchase Rights
Schedule 4.11
¯
Royalties, Etc.
Schedule 4.12
¯
Imbalances
Schedule 4.13
¯
Current Commitments
Schedule 4.14
¯
Asset Taxes
Schedule 4.16
¯
Gathering and Transportation
Schedule 4.17
¯
Environmental
Schedule 4.18
¯
Well Status
Schedule 4.20
¯
Tax Partnerships
Schedule 6.1
¯
Conduct of Business
Schedule 6.3
¯
Governmental Bonds
Schedule 6.5
¯
Guarantees
Schedule 6.10
¯
Non-Solicitation of Employees






vi

--------------------------------------------------------------------------------

Exhibit 10.2

PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of the 5th
day of May, 2014 (the “Execution Date”), and is between QEP Energy Company, a
Texas corporation (“Seller”), and EnerVest Energy Institutional Fund XIII-A,
L.P., a Delaware limited partnership (“EnerVest XIII-A”), EnerVest Energy
Institutional Fund XIII-WIB, L.P., a Delaware limited partnership (“EnerVest
XIII-WIB”), EnerVest Energy Institutional Fund XIII-WIC, L.P., a Delaware
limited partnership (“EnerVest XIII-WIC,” and collectively with EnerVest XIII-A
and EnerVest XIII-WIB, “EnerVest”), FourPoint Energy, LLC, a Colorado limited
liability company (“FourPoint,” and collectively with EnerVest, “Buyer”) and
EnerVest, Ltd., a Texas limited partnership (“EV”) solely for the purposes of
Section 16.19. Seller and Buyer are each referred to as a “Party” and
collectively referred to as the “Parties.”
RECITALS
Seller desires to sell and assign, and each of EnerVest and FourPoint desires to
purchase and pay for, to the extent of the undivided percentage interest set
forth opposite the name of such Party in Exhibit D hereto (such undivided
percentage interest, the “Proportionate Share”), all of Seller’s right, title
and interest in and to the Assets (as defined hereinafter) effective as of the
Effective Time (as defined hereinafter).
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1     Defined Terms. Capitalized terms used herein shall have the meanings set
forth in Section 15.1, unless the context otherwise requires.


1.2     References and Rules of Construction. All references in this Agreement
to Appendices, Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions refer to the corresponding Appendices, Exhibits, Schedules,
Articles, Sections, subsections and other subdivisions of or to this Agreement
unless expressly provided otherwise. Titles appearing at the beginning of any
Articles, Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section,
subsection or other subdivision unless expressly so limited. The words “this
Article,” “this Section,” and “this subsection,” and words of similar import,
refer only to Article, Section or subsection hereof in which such words occur.
References in this Agreement to any agreement, including this Agreement, refer
to such agreement as it may be amended, supplemented or otherwise modified from
time to time. Wherever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limiting the foregoing in any respect.” All references to “$” or “dollars” shall
be deemed references to United States Dollars. Each accounting term not defined
herein will have the meaning given to it under GAAP as interpreted as of the
Execution Date. Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

1

--------------------------------------------------------------------------------

Exhibit 10.2



ARTICLE II
PURCHASE AND SALE
2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, and Buyer agrees to purchase and pay for, as of the
Effective Time, all of Seller’s right, title and interest, whether present,
contingent or reversionary, in and to the assets described in Section 2.1(a)
through Section 2.1(h) below (such interests, less and except the Excluded
Assets, collectively, the “Assets”):


(a)the oil and gas leases of Seller in Hansford, Hemphill, Lipscomb, Ochiltree,
Roberts and Wheeler Counties, Texas, Beckham, Custer, Dewey, Ellis, Roger Mills
and Washita Counties, Oklahoma set forth on Exhibit A, subject to any
reservations or depth restrictions described on Exhibit A, together with any and
all other right, title and interest of Seller in and to the leasehold estates
created thereby, including any overriding royalty interests, subject to the
terms, conditions, covenants and obligations set forth in such leases and/or on
Exhibit A (such interest in such leases, the “Leases”), and the mineral fee
interests set forth on Exhibit A (the “Mineral Fee Interests”);


(b)all wells located on any of the properties described in Section 2.1(a)
including the Leases and Mineral Fee Interests or on any other lease with which
any such property, Lease or Mineral Fee Interest has been unitized (such
interest in such wells, including the wells set forth on Exhibit A-1, the
“Wells”), and all Hydrocarbons produced therefrom or allocated thereto from and
after the Effective Time (including all Hydrocarbons in storage or existing in
pipelines, plants and/or tanks (including inventory) as of the Effective Time);


(c)all rights and interests in, under or derived from all unitization and
pooling orders or agreements in effect with respect to any of the Leases,
Mineral Fee Interests or Wells and the units created thereby (the “Units”);


(d)to the extent that they may be assigned, all Applicable Contracts and all
rights thereunder;


(e)the surface fee interests set forth on Exhibit A-3, and to the extent that
they may be assigned, all permits, licenses, servitudes, easements,
rights-of-way, surface leases, other surface interests and surface rights to the
extent appurtenant to or used primarily in connection with the ownership,
operation, production, gathering, treatment, processing, storing, sale or
disposal of Hydrocarbons or produced water from the Leases, Mineral Fee
Interests, Wells, Units or other Assets;


(f)all equipment, machinery, fixtures and other personal, movable and mixed
property, operational and nonoperational, known or unknown, located on or off
any of the Leases, Mineral Fee Interests, Wells, Units or other Assets and
primarily used in connection with such Assets, including pipelines, gathering
systems, manifolds, well equipment, casing, tubing, pumps, motors, fixtures,
machinery, compression equipment, flow lines, processing and separation
facilities, pads, tanks, radio equipment, radio towers, injection facilities,
saltwater disposal facilities, compression facilities, vehicles, pumping units,
inventory, structures, materials and other items primarily used in the operation
thereof (collectively, the “Personal Property”);


(g)all Imbalances relating to the Assets; and


(h)all of the files, records, maps, information and data, whether written or
electronically stored, primarily relating to the Assets in Seller’s or its
Affiliates’ possession, including: (i) land, division

2

--------------------------------------------------------------------------------

Exhibit 10.2

order and title records (including abstracts of title, title opinions and title
curative documents); (ii) Applicable Contract files; (iii) correspondence; (iv)
operations, engineering, environmental (including all environmental reports,
files, audits, assessments, environmental notices of violation from Governmental
Authorities (if any) and written notice from landowners regarding any
environmental or operating issues (if any)), regulatory, production and
accounting records; (v) production, facility and well records; and (vi)
geological and geophysical data, interpretative data, electric logs, core data,
pressure data, decline curves and production curves (collectively, “Records”).


2.2    Excluded Assets. Seller shall reserve and retain all of the Excluded
Assets.


2.3    Revenues and Expenses. Subject to the provisions hereof, Seller shall
remain entitled to all of the rights of ownership (including the right to all
production, proceeds of production and other proceeds) and shall remain
responsible (by payment, through the adjustments to the Purchase Price hereunder
or otherwise) for all Operating Expenses, in each case, attributable to the
Assets for the period of time prior to the Effective Time. Subject to the
provisions hereof, and subject to the occurrence of Closing, Buyer shall be
entitled to all of the rights of ownership (including the right to all
production, proceeds of production and other proceeds), and shall be responsible
(by payment, through the adjustments to the Purchase Price hereunder or
otherwise) for (i) all Operating Expenses, in each case, attributable to the
Assets for the period of time from and after the Effective Time and (ii) all
capital expenditures relating to each Well that has not been completed and
placed on production prior to the Effective Time, whether or not such expenses
were incurred before or after the Effective Time (the “Designated Well Costs”).
“Operating Expenses” means (other than the Designated Well Costs) all operating
expenses (including costs of insurance) and all capital expenditures incurred in
the ownership and operation of the Assets in the ordinary course of business
and, where applicable, in accordance with the relevant operating or unit
agreement or pooling order, if any, and overhead costs charged to the Assets
under the relevant operating or unit agreement or pooling order, if any, but
excluding Liabilities attributable to (i) personal injury or death, property
damage or violation of any Law, (ii) Decommissioning Obligations, (iii)
environmental matters, including obligations to remediate any contamination of
water or Personal Property under applicable Environmental Laws, (iv) obligations
with respect to Imbalances, (v) obligations to pay Working Interests, royalties,
overriding royalties or other interest owners revenues or proceeds attributable
to sales of Hydrocarbons relating to the Assets, including those held in
suspense, or (vi) Asset Taxes and Income Taxes. After Closing, each Party shall
be entitled to participate in all joint interest audits and other audits of
Operating Expenses for which such Party is entirely or in part responsible under
the terms of this Section 2.3.


ARTICLE III
PURCHASE PRICE
3.1    Purchase Price. The purchase price for (a) the transfer of the Assets and
the transactions contemplated hereby and (b) the assumption by Buyer of the
Assumed Obligations and retention by Seller of the Retained Obligations, in each
case to the extent set forth in Article XIII, shall be $275,098,418.00 (the
“Purchase Price”), as adjusted in accordance with this Agreement and payable by
Buyer to Seller at Closing by wire transfer in immediately available funds to a
bank account of Seller (the details of which shall be provided by Seller to
Buyer in the Preliminary Settlement Statement).


3.2    Deposit.


(a)Within three (3) Business Days of the Execution Date, Buyer shall deposit the
sum of $13,754,920.90, representing five percent (5%) of the Purchase Price
(such amount, including any interest earned thereon, the “Deposit”), by means of
a completed federal funds wire transfer, into a joint control deposit account
with Amegy Bank N.A. (the “Bank”), requiring written authorization of a
representative of

3

--------------------------------------------------------------------------------

Exhibit 10.2

each Party for any withdrawal or transfer of funds therefrom (the “Joint Control
Account”). If Closing occurs, the Deposit shall be applied toward the Adjusted
Purchase Price at Closing. The Parties agree to execute and deliver such written
instructions as may be reasonably required by the Bank to permit the disbursal
of the Deposit if, when and as required by the terms of this Agreement.


(b)If (i) all conditions precedent to the obligations of Buyer set forth in
Article VII (other than those actions or deliveries to occur at Closing) have
been met or waived by Buyer, and (ii) the transactions contemplated by this
Agreement are not consummated because of: (A) the failure of Buyer to materially
perform any of its obligations hereunder, or (B) the failure of any of Buyer’s
representations or warranties hereunder to be true and correct in all material
respects as of the Execution Date and Closing, then, in such event, Seller shall
have the option to: (1) terminate this Agreement and receive from the Joint
Control Account the Deposit together with any interest or income thereon, free
of any claims by Buyer with respect thereto (and Buyer shall execute joint
instructions to the Bank to that effect), as partial payment of its damages and
shall be entitled to seek from Buyer additional actual damages up to an amount
equal to fifteen percent (15%) of the Purchase Price or (2) seek specific
performance.


(c)If this Agreement is terminated by the mutual written agreement of Buyer and
Seller, or if Closing does not occur for any reason other than as set forth in
Section 3.2(b), then Buyer shall be entitled to receive the Deposit together
with any interest or income actually earned thereon from the Bank, free of any
claims by Seller with respect thereto and Seller shall execute joint
instructions to the Bank to that effect.


(d)In the event of a termination of this Agreement pursuant to Section 3.2(b) or
Section 3.2(c) above, Buyer and Seller shall, in each case, have the rights and
obligations set forth in Section 14.2.


3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:


(a)The Purchase Price shall be adjusted upward by the following amounts (without
duplication):


(i)an amount equal to the value of all Hydrocarbons attributable to the Assets
in storage or existing in pipelines, plants and/or tanks above the inlet
connection (including inventory) and upstream of the pipeline connection or
upstream of the sales meter as of the Effective Time, the value to be based upon
the contract price in effect as of the Effective Time (or the sales price, if
there is no contract price, in effect as of the Effective Time), less Burdens on
such production;


(ii)an amount equal to all Operating Expenses and all other costs and expenses
(excluding, for the avoidance of doubt, any Asset Taxes and Income Taxes) paid
by Seller that are attributable to the Assets during the period following the
Effective Time, whether paid before or after the Effective Time, including (A)
bond and insurance premiums paid by or on behalf of Seller with respect to the
period following the Effective Time, (B) Burdens and (C) rentals and other lease
maintenance payments;


(iii)an amount equal to all of the Designated Well Costs paid by Seller, whether
paid before or after the Effective Time;


(iv)the Title Benefit Amounts of any Title Benefits for which the Title Benefit
Amounts have been determined prior to Closing;

4

--------------------------------------------------------------------------------

Exhibit 10.2

(v)the amount of all Asset Taxes allocated to Buyer in accordance with
Section 16.2 but paid by Seller;


(vi)subject to Section 3.9, to the extent that Seller is underproduced as shown
with respect to the net Well Imbalances set forth in Schedule 4.12, as complete
and final settlement of all Well Imbalances attributable to the Assets, the sum
of $0 which is an amount equal to the product of the underproduced volumes times
(A) $3.50/Mcf for gaseous Hydrocarbons or (B) $90.00/Bbl for liquid
Hydrocarbons, as applicable;


(vii)subject to Section 3.9, to the extent that Seller has overdelivered any
Hydrocarbons as of the Effective Time as shown with respect to the net Pipeline
Imbalances set forth in Schedule 4.12, as complete and final settlement of all
Pipeline Imbalances attributable to the Assets, the sum of $0 which is an amount
equal to the product of the overdelivered volumes times (A) $3.50/Mcf for
gaseous Hydrocarbons or (B) $90.00/Bbl for liquid Hydrocarbons, as applicable;


(viii)the portion of the Overhead Costs attributable to the Assets from and
after the Effective Time up to the Closing Date; and


(ix)any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.


(b)The Purchase Price shall be adjusted downward by the following amounts
(without duplication):


(i)an amount equal to all proceeds actually received by Seller attributable to
the sale of Hydrocarbons (1) produced from or allocable to the Assets during the
period following the Effective Time or (2) contained in storage or existing in
pipelines, plants and/or tanks (including inventory) as of the Effective Time
for which an upward adjustment to the Purchase Price was made pursuant to
Section 3.3(a)(i), in each case, net of expenses (other than Operating Expenses
and other expenses taken into account pursuant to Section 3.3(a), Asset Taxes
and Income Taxes) directly incurred in earning or receiving such proceeds;


(ii)if Seller makes the election under Section 11.2(d)(i) with respect to a
Title Defect, the Title Defect Amount with respect to such Title Defect if the
Title Defect Amount has been determined prior to Closing;


(iii)if Seller makes the election under Section 12.1(b)(i) with respect to an
Environmental Defect, the Remediation Amount with respect to such Environmental
Defect if the Remediation Amount has been determined prior to Closing;


(iv)the Allocated Value of the Assets excluded from the transactions
contemplated hereby pursuant to Section 11.2(d)(ii), Section 11.4(a)(i), Section
11.4(b)(i) or Section 12.1(b)(ii);


(v)the amount of all Asset Taxes allocated to Seller in accordance with
Section 16.2 but payable by Buyer;


(vi)subject to Section 3.9, to the extent that Seller is overproduced as shown
with respect to the net Well Imbalances set forth in Schedule 4.12, as complete
and final settlement of all Well Imbalances attributable to the Assets, the sum
of $8,246.00 which is an amount equal to the product of the

5

--------------------------------------------------------------------------------

Exhibit 10.2

overproduced volumes times (A) $3.50/Mcf for gaseous Hydrocarbons or (B)
$90.00/Bbl for liquid Hydrocarbons, as applicable;


(vii)subject to Section 3.9, to the extent that Seller has underdelivered any
Hydrocarbons as of the Effective Time as shown with respect to the net Pipeline
Imbalances set forth in Schedule 4.12, as complete and final settlement of all
Pipeline Imbalances attributable to the Assets, the sum of $48,850.47 which is
an amount equal to the product of the underdelivered volumes times (A) $3.50/Mcf
for gaseous Hydrocarbons or (B) $90.00/Bbl for liquid Hydrocarbons, as
applicable;


(viii)an amount equal to all proceeds from sales of Hydrocarbons relating to the
Assets and payable to owners of Working Interests, royalties, overriding
royalties and other similar interests (in each case) that are held by Seller in
suspense in accordance with Section 6.11 as of the Closing Date;


(ix)an amount equal to all Operating Expenses and all other costs and expenses
(excluding, for the avoidance of doubt, any Asset Taxes and Income Taxes and any
Designated Well Costs) paid by Buyer that are attributable to the Assets during
the period prior to the Effective Time, whether paid before or after the
Effective Time, including (A) bond and insurance premiums paid by or on behalf
of Buyer with respect to the period prior to the Effective Time, (B) Burdens and
(C) rentals and other lease maintenance payments; and


(x)any other amount provided for elsewhere in this Agreement or otherwise agreed
upon by Seller and Buyer.


3.4Adjustment Methodology. When available, actual figures will be used for the
adjustments to the Purchase Price at Closing. To the extent actual figures are
not available, estimates will be used subject to final adjustments in accordance
with Section 3.6 and Section 3.7.


3.5Preliminary Settlement Statement. Not less than four (4) Business Days prior
to Closing, Seller shall prepare and submit to Buyer for review a draft
settlement statement (the “Preliminary Settlement Statement”) that shall set
forth the Adjusted Purchase Price, reflecting each adjustment made in accordance
with this Agreement as of the date of preparation of such Preliminary Settlement
Statement and the calculation of the adjustments used to determine such amount,
together with the designation of Seller’s accounts for the wire transfers of
funds as required by Section 3.1 and Section 9.3(e). Within two (2) Business
Days after receipt of the Preliminary Settlement Statement, Buyer will deliver
to Seller a written report containing all changes, with explanation therefor,
that Buyer proposes to be made to the Preliminary Settlement Statement. The
Parties shall in good faith attempt to agree on the Preliminary Settlement
Statement as soon as possible after Seller’s receipt of Buyer’s written report.
The Preliminary Settlement Statement, as agreed upon by the Parties, will be
used to adjust the Purchase Price at Closing; provided that if the Parties do
not agree upon an adjustment set forth in the Preliminary Settlement Statement,
then the amount of such adjustment used to adjust the Purchase Price at Closing
shall be that amount set forth in the draft Preliminary Settlement Statement
delivered by Seller to Buyer pursuant to this Section 3.5.


3.6Final Settlement Statement.


(a)On or before one hundred twenty (120) days after Closing, a final settlement
statement (the “Final Settlement Statement”) will be prepared by Seller, based
on actual income and expenses during the Interim Period and which takes into
account all final adjustments made to the Purchase Price and shows the resulting
final Purchase Price (the “Final Price”). The Final Settlement Statement shall
set forth the actual proration of the amounts required by this Agreement. As
soon as practicable, and in any event within

6

--------------------------------------------------------------------------------

Exhibit 10.2

thirty (30) days, after receipt of the Final Settlement Statement, Buyer shall
return to Seller a written report containing any proposed changes to the Final
Settlement Statement and an explanation of any such changes and the reasons
therefor (the “Dispute Notice”). Any changes not so specified in the Dispute
Notice shall be deemed waived, and Seller’s determinations with respect to all
such elements of the Final Settlement Statement that are not addressed
specifically in the Dispute Notice shall prevail. If Buyer fails to timely
deliver a Dispute Notice to Seller containing changes Buyer proposes to be made
to the Final Settlement Statement, the Final Settlement Statement as delivered
by Seller will be deemed to be correct and will be final and binding on the
Parties and not subject to further audit or arbitration. If the Final Price set
forth in the Final Settlement Statement is mutually agreed upon by Seller and
Buyer, the Final Settlement Statement and the Final Price, shall be final and
binding on the Parties hereto. Any difference in the Adjusted Purchase Price as
paid at Closing pursuant to the Preliminary Settlement Statement and the Final
Price shall be paid by the owing Party to the owed Party within ten (10) days
after final determination of such owed amounts in accordance herewith. All
amounts paid pursuant to this Section 3.6 shall be delivered in United States
currency by wire transfer of immediately available funds to the account
specified in writing by the relevant Party.


(b)If, after the delivery of the Final Settlement Statement pursuant to the
provisions of Section 3.6(a), (i) either Party receives monies (including
proceeds of production) belonging to the other Party pursuant to Section 2.3 or
otherwise, then such monies shall, within five (5) Business Days after the end
of the month in which they were received, be paid over by the receiving Party to
the owed Party, (ii) either Party pays monies for Operating Expenses that are
the obligation of the other Party pursuant to Section 2.3 or otherwise, then the
obligated Party shall, within five (5) Business Days after the end of the month
in which the applicable invoice and proof of payment of such invoice are
received by it, reimburse the paying Party therefor, (iii) Seller pays monies
for Designated Well Costs that are the obligation of Buyer pursuant to Section
2.3 or otherwise, then Buyer shall, within five (5) Business Days after the end
of the month in which the applicable invoice and proof of payment of such
invoice are received by it, reimburse Seller therefor, (iv) either Party
receives an invoice of an expense or obligation relating to Operating Expenses
that is owed by the other Party pursuant to Section 2.3 or otherwise, then the
receiving Party shall promptly forward such invoice to the obligated Party and
(v) if an invoice of an expense or other obligation relating to Operating
Expenses is received by either Party and is the obligation of both Parties, then
the Parties shall consult with each other and shall each promptly pay its
portion of such invoice to the obligee. Each Party shall be permitted to offset
any monies owed by it to the other Party pursuant to this Section 3.6 against
amounts owing by it to such other Party pursuant to this Section 3.6.


3.7Disputes.


(a)If Seller and Buyer are unable to resolve the matters addressed in a Dispute
Notice, the Parties agree that EV’s Chief Executive Officer, FourPoint’s Chief
Executive Officer and Seller’s Chief Executive Officer, or their respective
designees, shall promptly consult and negotiate with each other and, recognizing
their mutual interests, attempt to reach a prompt, just and equitable resolution
satisfactory to the Parties.


(b)If no resolution satisfactory to the Parties has been reached within three
(3) Business Days after the delivery of the Dispute Notice, either Seller or
Buyer may make a written demand to submit the dispute to non-binding mediation.
Such mediation shall be conducted in Houston, Texas in an expedited manner by a
mediator jointly appointed and agreed to by the Parties.


(c)If Seller and Buyer are unable to resolve their dispute through mediation
pursuant to Section 3.7(b) within twelve (12) Business Days after the delivery
of the Dispute Notice, each of Buyer and

7

--------------------------------------------------------------------------------

Exhibit 10.2

Seller shall, within twenty (20) Business Days after the delivery of such
Dispute Notice, summarize its position with regard to such dispute in a written
document of twenty (20) pages or less and submit such summaries to the Houston,
Texas office of Ernst & Young LLP or such other Person as the Parties may
mutually select (the “Accounting Arbitrator”), together with the Dispute Notice,
the Final Settlement Statement and any other documentation such Party may desire
to submit. Within ten (10) Business Days after receiving the Parties’ respective
submissions, the Accounting Arbitrator shall render a decision choosing either
Seller’s position or Buyer’s position with respect to each matter addressed in
any Dispute Notice, based on the materials submitted to the Accounting
Arbitrator as described above. Any decision rendered by the Accounting
Arbitrator pursuant hereto shall be final, conclusive and binding on Seller and
Buyer and will be enforceable against the Parties in any court of competent
jurisdiction. The costs of the Accounting Arbitrator shall be borne one-half by
Buyer and one-half by Seller.


3.8Allocation of Purchase Price / Allocated Values. Buyer and Seller agree that
the Purchase Price shall be allocated among the Assets for all purposes as set
forth in Schedule 3.8 to this Agreement (the “Allocated Values”). Buyer and
Seller agree that such allocation is reasonable and shall not take any position
inconsistent therewith, including in notices to Preferential Purchase Right
holders. For Tax purposes, each Party shall utilize the Allocated Values, as
updated by mutual agreement of the Parties to reflect any adjustment to the
Purchase Price pursuant to this Agreement and any Assumed Obligations or other
items treated as consideration for federal income Tax purposes, in accordance
with Section 1060 of the Code for purposes of all federal, state and local Tax
returns and reports, including Internal Revenue Service Form 8594, and neither
any Party nor its Affiliates shall take any position on any Tax return that is
inconsistent with such Allocated Values, as adjusted; provided, however, that
neither Party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise and/or settle any Tax audit, claim or similar proceedings.


3.9Allocation for Imbalances at Closing. If, prior to Closing, either Party
discovers an error in the Imbalances set forth in Schedule 4.12, then the
Purchase Price shall be further adjusted at Closing pursuant to Section
3.3(a)(vi), Section 3.3(a)(vii), Section 3.3(b)(vi) or Section 3.3(b)(vii), as
applicable, and Schedule 4.12 will be deemed amended immediately prior to
Closing to reflect the Imbalances for which the Purchase Price is so adjusted.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


Subject to the matters specifically listed or disclosed in the Schedules to this
Agreement (as added, supplemented or amended pursuant to Section 6.7), Seller
represents and warrants to Buyer the following:
4.1Organization, Existence and Qualification. Seller is a corporation duly
formed and validly existing under the Laws of the State of Texas. Seller has all
requisite power and authority to own and operate its property (including its
interests in the Assets) and to carry on its business as now conducted. Seller
is duly licensed or qualified to do business as a foreign corporation in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law, except where the failure to be so qualified
would not have a Material Adverse Effect.


4.2Authority, Approval and Enforceability. Seller has full power and authority
to enter into and perform this Agreement, the Transaction Documents to which it
is a party and the transactions contemplated herein and therein. The execution,
delivery and performance by Seller of this Agreement have been duly and validly
authorized and approved by all necessary corporate action on the part of Seller.
Assuming the due authorization, execution and delivery by Buyer, this Agreement
is, and the Transaction Documents to which Seller is a party, when executed and
delivered by Seller, will be, the valid and binding

8

--------------------------------------------------------------------------------

Exhibit 10.2

obligations of Seller and enforceable against Seller in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


4.3No Conflicts. Assuming the receipt of all Consents and the waiver of, or
compliance with, all Preferential Purchase Rights, the execution, delivery and
performance by Seller of this Agreement and the Transaction Documents to which
it is a party and the consummation of the transactions contemplated herein will
not (a) conflict with or result in a breach of any provisions of the
organizational documents of Seller, (b) except for Permitted Encumbrances,
result in a default or the creation of any Encumbrance or give rise to any right
of termination, cancellation or acceleration under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license or other
Applicable Contract to which Seller is a party or by which Seller or the Assets
may be bound or (c) violate any Law applicable to Seller or any of the Assets,
except in the case of clauses (b) and (c) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not have a Material
Adverse Effect.


4.4Consents. Except (a) as set forth in Schedule 4.4, (b) for Customary
Post-Closing Consents, (c) under Contracts that are terminable upon not greater
than sixty (60) days’ notice without payment of any fee, and (d) for
Preferential Purchase Rights, there are no restrictions on assignment, including
requirements for consents from Third Parties to any assignment (in each case),
that Seller is required to obtain in connection with the transfer of the Assets
by Seller to Buyer or the consummation of the transactions contemplated by this
Agreement by Seller (each, a “Consent”).


4.5Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Seller’s Knowledge, threatened
in writing against Seller or any Affiliate of Seller.
4.6Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.


4.7Litigation. Except as set forth in Schedule 4.7(A) and Schedule 4.7(B), as of
the Execution Date, there is no suit, action, litigation or arbitration by any
Third Party, by any Person or before any Governmental Authority pending and
served or, to Seller’s Knowledge, threatened in writing against Seller with
respect to the Assets or against the Assets. Seller is not in material default
under any order, writ, injunction or decree of any Governmental Authority.


4.8Material Contracts.
 
(a)Except for Contracts entered into in accordance with Section 6.1,
Schedule 4.8(a) sets forth all Applicable Contracts of the type described below
(collectively, the “Material Contracts”):


i.any Applicable Contract that can reasonably be expected to result in aggregate
payments by Seller of more than $100,000 during the current or any subsequent
calendar year (based solely on the terms thereof and current volumes, without
regard to any expected increase in volumes or revenues);


ii.any Applicable Contract that can reasonably be expected to result in
aggregate revenues to Seller of more than $100,000 during the current or any
subsequent calendar year (based solely on the terms thereof and current volumes,
without regard to any expected increase in volumes or revenues);


iii.any Hydrocarbon purchase and sale, transportation, processing or similar
Applicable Contract that is not terminable without penalty upon sixty (60) days’
or less notice;

9

--------------------------------------------------------------------------------

Exhibit 10.2

iv.any indenture, mortgage, loan, credit or sale-leaseback or similar Applicable
Contract that can reasonably be expected to result in aggregate payments by
Seller during the current or any subsequent calendar year;


v.any Applicable Contract that constitutes a lease under which Seller is the
lessor or the lessee of real or Personal Property which lease (A) cannot be
terminated by Seller without penalty upon sixty (60) days’ or less notice and
(B) involves an annual base rental of more than $100,000;


vi.any farmout agreement, participation agreement, exploration agreement,
development agreement, joint operating agreement, unit agreement or similar
Applicable Contract; and


vii.any Applicable Contract between Seller and any Affiliate of Seller that will
not be terminated prior to Closing.


(b)Except as set forth in Schedule 4.8(b), there exists no default under any
Material Contract by Seller or, to Seller’s Knowledge, by any other Person that
is a party to such Material Contract, and no event has occurred that with notice
or lapse of time or both would constitute any default under any such Material
Contract by Seller or, to Seller’s Knowledge, any other Person who is a party to
such Material Contract.


4.9No Violation of Laws. Except as set forth in Schedule 4.9, as of the
Execution Date, Seller is not in violation in any material respect of any
applicable Laws with respect to its ownership and operation of the Assets.


4.10Preferential Purchase Rights. Except as set forth in Schedule 4.10, there
are no preferential purchase rights, rights of first refusal or other similar
rights that are applicable to the transfer of the Assets in connection with the
transactions contemplated hereby (each a “Preferential Purchase Right”).


4.11Royalties, Etc. Except for such items that are being held in suspense for
which the Purchase Price is adjusted pursuant to Section 3.3(b)(viii) (as set
forth on Schedule 4.11 for such items as of March 31, 2014) and except as set
forth on Schedule 4.11, Seller has properly, timely and legally paid, in
accordance with the terms of each Lease and applicable Laws, and the Chieftain
Litigation Settlement (for the time period such settlement has been in effect),
all Burdens with respect to the Assets due by Seller, or if not paid, is
contesting such Burdens in good faith in the normal course of business as
described on Schedule 4.11.


4.12Imbalances. To Seller’s Knowledge, Schedule 4.12 sets forth all Imbalances
associated with the Assets as of the applicable dates set forth on Schedule
4.12.


4.13Current Commitments. Schedule 4.13 sets forth, as of the Execution Date, all
authorities for expenditures, individually in excess of $50,000 net to Seller’s
applicable interest (the “AFEs”), that have been delivered to Seller, relating
to the Assets to drill, rework or conduct other operations on or in connection
with a well or for other capital expenditures in connection with the Assets for
which all of the activities anticipated in such AFEs or commitments have not
been completed by the Execution Date.


4.14Asset Taxes. Except as set forth in Schedule 4.14, during the period of
Seller’s ownership of the Assets, all Asset Taxes that have become due and
payable by Seller before the Effective Time have been properly paid, other than
any Asset Taxes that are being contested in good faith, and all returns and
reports required to have been filed with respect to such Asset Taxes have been
timely filed. Except as set forth on Schedule 4.14, Seller has not received
written notice nor, to Seller’s Knowledge, is there any pending or

10

--------------------------------------------------------------------------------

Exhibit 10.2

threatened claim against or audit of Seller from or by any applicable Taxing
Authority for the assessment of Asset Taxes. All Income Taxes imposed on Seller
that could result in a lien or other claim against any of the Assets that have
become due and payable have been properly paid, unless contested in good faith
by appropriate proceeding.


4.15Brokers’ Fees. Seller has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any Affiliate of Buyer shall have any
responsibility.


4.16Gathering and Transportation. Except as set forth on Schedule 4.16, all
Applicable Contracts and arrangements for the gathering or transportation of
Hydrocarbons produced from the Assets are terminable upon thirty (30) days’ or
less notice.


4.17Environmental.


(a)Except as described on Schedule 4.17, (i) with respect to the Assets operated
by Seller, those Assets are being operated in material compliance with all
Environmental Laws, (ii) with respect to the Assets not operated by Seller, to
Seller’s Knowledge, those Assets are being operated in material compliance with
all Environmental Laws, (iii) Seller has not received an unresolved written
notice of a violation of an Environmental Law from a Governmental Authority with
respect to the Assets, (iv) with respect to the Assets operated by Seller, no
notice of action alleging a material violation of an Environmental Law is
pending or, to such Seller’s Knowledge, threatened against such Assets, and (v)
with respect to the Assets not operated by Seller, to Seller’s Knowledge, no
notice of action alleging a violation of an Environmental Law is pending or
threatened against such Assets.


(b)Except as described on Schedule 4.17, there are no civil, criminal, or
administrative actions, lawsuits, litigation, hearings, or proceedings pending
against the Assets or Seller with respect to the Assets alleging the violation
or breach of any Environmental Law.


4.18Well Status. Except as described on Schedule 4.18, during the period of
Seller’s ownership of the Assets, and to Seller’s Knowledge prior to Seller’s
ownership, there are no wells located on the Assets that: (a) Seller is
obligated by Law or contract to currently plug and abandon; or (b) to the extent
plugged and abandoned, have not been plugged in accordance with applicable
material requirements of each Governmental Authority having jurisdiction over
the Assets.


4.19Calls on Production. Except pursuant to the Material Contracts, no Person
has any call upon, option to purchase or similar rights with respect to the
production from the Assets; production from the Assets is not bound by any gas
dedications or subject to any monetary or in kind through-put fees or charges in
connection with gathering or transportation; and the Assets are not bound by any
Hedge Contract that will continue after Closing. Proceeds from the sale of oil,
condensate and gas from the Assets are being received by Seller, as applicable,
in a timely manner and are not being held in suspense for any reason.


4.20Tax Partnerships. Except as described on Schedule 4.20, the Assets are not
subject to any tax partnership agreements requiring a partnership income tax
return to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code.


4.21Wells. During the period of Seller’s ownership of the Assets, and to
Seller’s Knowledge, prior to Seller’s ownership, the Wells have been or are
being drilled, completed and operated within the boundaries

11

--------------------------------------------------------------------------------

Exhibit 10.2

of the Leases or within the limits otherwise permitted or prescribed by
contract, pooling or unit agreement, and by Law.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER


Each of EnerVest and FourPoint, severally and not jointly, represents and
warrants to Seller the following:
5.1Organization, Existence and Qualification. Each of EnerVest XIII-A, EnerVest
XIII-WIB and EnerVest XIII-WIC is a limited partnership duly formed, validly
existing, and in good standing under the Laws of the State of Delaware and has
all requisite power and authority to own and operate its property and to carry
on its business as now conducted. FourPoint is a limited liability company duly
formed, validly existing, and in good standing under the Laws of the State of
Colorado and has all requisite power and authority to own and operate its
property and to carry on its business as now conducted. Buyer is duly licensed
or qualified to do business as a foreign entity in all jurisdictions in which it
carries on business or owns assets and such qualification is required by Law
except where the failure to be so qualified would not have a material adverse
effect upon the ability of Buyer to consummate the transactions contemplated by
this Agreement or perform its obligations hereunder.


5.2Authority, Approval and Enforceability. Buyer has full power and authority to
enter into and perform this Agreement, the Transaction Documents to which it is
a party and the transactions contemplated herein and therein. The execution,
delivery and performance by Buyer of this Agreement have been duly and validly
authorized and approved by all necessary limited partnership or limited
liability company action on the part of Buyer. Assuming the due authorization,
execution and delivery by Seller, this Agreement is, and the Transaction
Documents to which Buyer is a party, when executed and delivered by Buyer, will
be, the valid and binding obligations of Buyer and enforceable against Buyer in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


5.3No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the Transaction Documents to which it is a party and the
consummation of the transactions contemplated herein will not (a) conflict with
or result in a breach of any provisions of the organizational documents of
Buyer, (b) result in a default or the creation of any Encumbrance or give rise
to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license
or other agreement to which Buyer is a party or by which Buyer or any of its
property may be bound or (c) violate any Law applicable to Buyer or any of its
property, except in the case of clauses (b) and (c) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a material adverse effect upon the ability of Buyer to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.


5.4Consents. There are no consents or other restrictions on assignment,
including requirements for consents from Third Parties to any assignment, (in
each case) that Buyer is required to obtain in connection with the consummation
of the transactions contemplated by this Agreement by Buyer.


5.5Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer or any Affiliate of Buyer.

12

--------------------------------------------------------------------------------

Exhibit 10.2



5.6Litigation. As of the Execution Date, there is no suit, action, litigation or
arbitration by any Person or before any Governmental Authority pending, or to
Buyer’s knowledge, threatened in writing against Buyer that would have a
material adverse effect upon the ability of Buyer to consummate the transactions
contemplated by this Agreement or perform its obligations hereunder.


5.7Financing. Buyer has, and Buyer shall have as of the Closing Date, sufficient
cash in immediately available funds with which to pay the Purchase Price,
consummate the transactions contemplated by this Agreement and perform its
obligations under this Agreement and the Transaction Documents.


5.8Regulatory. Buyer and/or an operating affiliate of Buyer, EnerVest Operating,
L.L.C. (“EV Operating”), is and hereafter shall continue to be qualified per
applicable Law to own and assume operatorship of the Assets in all jurisdictions
where the Assets are located, and the consummation of the transactions
contemplated by this Agreement will not cause Buyer and/or EV Operating to be
disqualified as such an owner or operator. To the extent required by any
applicable Laws, Buyer and/or EV Operating has maintained, and will hereafter
continue to maintain, lease bonds, area-wide bonds or any other surety bonds as
may be required by, and in accordance with, all applicable Laws governing the
ownership and operation of the Assets and has filed any and all required reports
necessary for such ownership and/or operation with all Governmental Authorities
having jurisdiction over such ownership and/or operation.


5.9Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer (a) has relied or shall rely solely on
its own independent investigation and evaluation of the Assets and the advice of
its own legal, Tax, economic, environmental, engineering, geological and
geophysical advisors and the express provisions of this Agreement and not on any
comments, statements, projections or other materials made or given by any
representatives or consultants or advisors of Seller, and (b) subject to the
express provisions of this Agreement, has satisfied or shall satisfy itself
through its own due diligence as to the environmental and physical condition of
and contractual arrangements and other matters affecting the Assets. Buyer has
no knowledge of any fact that results in the breach of any representation,
warranty or covenant of Seller given hereunder.


5.10Brokers’ Fees. Buyer has incurred no liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller or Seller’s Affiliates shall have any responsibility.


5.11Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky Laws or any
other applicable securities Laws.


5.12Buyer Assets. Each of EnerVest and FourPoint has sufficient assets and
resources to fulfill its indemnity obligations under Section 13.3.


ARTICLE VI
CERTAIN AGREEMENTS
6.1Conduct of Business.


(a)Except (w) as set forth in Schedule 6.1, (x) for the operations covered by
the AFEs and other capital commitments described in Schedule 4.13, (y) for
actions taken in connection with emergency

13

--------------------------------------------------------------------------------

Exhibit 10.2

situations or to maintain a lease and (z) as expressly contemplated by this
Agreement or as expressly consented to in writing by Buyer (which consent shall
not be unreasonably delayed, withheld or conditioned), Seller shall, from and
after the Execution Date and until Closing:


i.maintain, and if Seller is the operator thereof, operate, the Assets in the
usual, regular and ordinary manner consistent with its past practice; and


ii.maintain the books of account and Records relating to the Assets in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of Seller.


(b)Except (w) as set forth in Schedule 6.1, (x) for the operations covered by
the AFEs and other capital commitments described in Schedule 4.13, (y) for
actions taken in connection with emergency situations or to maintain a lease and
(z) as expressly contemplated by this Agreement or as expressly consented to in
writing by Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), Seller shall, from and after the Execution Date and until Closing:


i.not propose or commence any operation reasonably expected to cost Seller in
excess of $50,000;


ii.not consent to any operation proposed by a Third Party that is reasonably
expected to cost Seller in excess of $50,000;


iii.not enter into an Applicable Contract that, if entered into on or prior to
the Execution Date, would be required to be listed in Schedule 4.8(a), or
terminate (unless such Material Contract terminates pursuant to its stated
terms) or materially amend or change the terms of any Material Contract or that
will be binding after the Closing Date and not terminable by Buyer with thirty
(30) days’ or less notice other than joint operating agreements and pre-pooling
agreements;


iv.not transfer, sell, mortgage, pledge or dispose of any portion of the Assets
other than (A) the sale and/or disposal of Hydrocarbons in the ordinary course
of business, (B) sales of equipment that is no longer necessary in the operation
of the Assets or for which replacement equipment has been obtained and (C)
disposals of Assets where the consideration is less than $50,000 per disposal;


v.not reduce or terminate existing insurance; and


vi.not commit to do any of the foregoing.


(c)    Buyer acknowledges that Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Seller or any Affiliate of Seller shall
not constitute a breach of the provisions of this Section 6.1, and no action
required by a vote of Working Interest owners shall constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 6.1.
6.2Successor Operator. While Buyer acknowledges that it desires to succeed, or
cause EV Operating to succeed, Seller as operator of those Assets or portions
thereof that Seller may presently operate, Buyer acknowledges and agrees that
Seller cannot and does not covenant or warrant that Buyer or EV Operating, as
applicable, shall become successor operator of such Assets since the Assets or
portions thereof may be subject to operating or other agreements that control
the appointment of a successor operator. Seller

14

--------------------------------------------------------------------------------

Exhibit 10.2

agrees, however, that, as to the Assets it operates, it shall use its
commercially reasonable efforts to support Buyer’s efforts to become, or cause
EV Operating to become, successor operator of such Assets (to the extent
permitted under any applicable joint operating agreement) effective as of
Closing (at Buyer’s sole cost and expense) and to designate and/or appoint, to
the extent legally possible and permitted under any applicable joint operating
agreement, Buyer or EV Operating, as applicable, as successor operator of such
Assets effective as of Closing.


6.3Governmental Bonds. Buyer acknowledges that none of the bonds, letters of
credit and guarantees, if any, posted by Seller or its Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
On or before the Closing Date, Buyer shall obtain, or cause to be obtained in
the name of Buyer, replacements for such bonds, letters of credit and
guarantees, as described in Schedule 6.3, to the extent such replacements are
necessary (a) for Buyer’s ownership of the Assets and (b) to permit the
cancellation of the bonds, letters of credit and guarantees posted by Seller
and/or its Affiliates with respect to the Assets. In addition, at or prior to
Closing, Buyer shall deliver to Seller evidence of the posting of bonds or other
security with all applicable Governmental Authorities meeting the requirements
of such Governmental Authorities to own and, if applicable, operate the Assets.


6.4Record Retention. Buyer shall and shall cause its successors and assigns to,
for a period of seven (7) years following Closing, (a) retain the Records, (b)
provide Seller, its Affiliates and its and their respective officers, employees
and representatives with access to the Records (to the extent that Seller has
not retained the original or a copy) during normal business hours for review and
copying at Seller’s expense, and (c) provide Seller, its Affiliates and its and
their respective officers, employees and representatives with access, during
normal business hours, to materials received or produced after Closing relating
to any indemnity claim made under Section 13.2 for review and copying at
Seller’s expense. At the end of such seven (7) year period and prior to
destroying any of the Records, Buyer shall notify Seller in advance of such
destruction and provide Seller a reasonable opportunity to copy any or all of
such Records at Seller’s sole cost and expense.


6.5Guarantees. Buyer shall use commercially reasonable efforts to cooperate with
Seller in order to cause Seller and its Affiliates to be released, as of the
Closing Date, from all guarantees, including any performance bonds previously
put in place by Seller, set forth in Schedule 6.5 (the “Guarantees”). Without
limiting the foregoing, if required by the counterparty to any Guarantee, Buyer
shall provide, effective as of the Closing Date, substitute arrangements of
Buyer or its Affiliates covering all periods covered by the Guarantees, such
substitute arrangements to be equivalent in terms of type of security and
creditworthiness of the party providing the security as compared to the
Guarantees. In the event that any counterparty to any such Guarantee does not
release Seller and its Affiliates, then, from and after Closing, Buyer shall
indemnify Seller or its relevant Affiliate against all amounts incurred by
Seller or its relevant Affiliate under such Guarantee (and all costs incurred in
connection with such Guarantee) if applicable to Assets acquired by Buyer.
Notwithstanding anything to the contrary contained in this Agreement, any cash
placed in escrow by Seller or any Affiliate of Seller pursuant to the Guarantees
must be returned to Seller, and shall be deemed an Excluded Asset for all
purposes hereunder.


6.6Notifications. Buyer will notify Seller, and Seller will notify Buyer,
promptly and in reasonable detail after any officer of Buyer or Seller, as the
case may be, obtains actual knowledge that any representation or warranty of the
other Party contained in this Agreement is, becomes or will be untrue in any
material respect on or before the Closing Date. No breach of any representation,
warranty, covenant, agreement or condition of this Agreement shall be deemed to
be a breach of this Agreement for any purpose under this Agreement, and no Party
nor any Affiliate of any Party shall have any claim or recourse against the
other Party nor its directors, officers, employees, buyers, controlling Persons,
agents, Affiliates, partners,

15

--------------------------------------------------------------------------------

Exhibit 10.2

advisors or representatives with respect to such breach, if the first Party or
any Affiliate had knowledge prior to the Execution Date of such breach or of the
threat of such breach or the circumstances giving rise to such breach.


6.7Amendment to Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until Closing to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter
hereafter arising or discovered which, if existing or known on the Execution
Date or thereafter, would have been required to be set forth or described in
such Schedules. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Article VII have been fulfilled,
the Schedules to Seller’s representations and warranties contained in this
Agreement shall be deemed to include only that information contained therein on
the Execution Date and shall be deemed to exclude all information contained in
any addition, supplement or amendment thereto; provided, however, that if
Closing shall occur, then all matters that are disclosed pursuant to any such
addition, supplement or amendment at or prior to Closing and that are not the
result of any breach by Seller of its covenants under Article VI shall be waived
and Buyer shall not be entitled to make a claim with respect thereto pursuant to
the terms of this Agreement or otherwise.


6.8Tax Partnerships. Seller shall, prior to Closing, use commercially reasonable
efforts to seek, with respect to each tax partnership set forth on Schedule
4.20, all consents necessary for the parties to such tax partnership to elect to
be excluded from the application of Subchapter K of Chapter 1 of Subtitle A of
the Code in accordance with Treasury Regulations Section 1.761-2(b)(2).


6.9Compliance with Chieftain Litigation Settlement.


(a)Buyer agrees that it will comply with the terms and requirements of the
Chieftain Litigation Settlement to the extent relating to the post-Closing
operations of the Assets, including (i) the methodology for payment of future
royalties agreed to in the Chieftain Litigation Settlement, (ii) to the extent
not done so prior to Closing, the covenant to seek amendments to existing
processing contracts to maximize the value or volume of liquids recovered
thereunder to the joint benefit of the royalty owners and the producer and (iii)
the covenant to allow Chieftain Royalty Company to audit the relevant records on
behalf of the Chieftain Class to ensure compliance with the methodology for
payment of future royalties. Notwithstanding anything in this Agreement to the
contrary, Buyer acknowledges that it is responsible for complying with the terms
and requirements of the Chieftain Litigation Settlement to the extent relating
to the post-Closing operations of the Assets and agrees that it has no, and will
have no, claim against Seller relating to the requirements of the Chieftain
Litigation Settlement, the results of such compliance on operations and/or
Buyer’s failure to comply with such requirements.


(b)Subject to the terms of this Section 6.9(b), the Parties acknowledge and
agree that Seller shall have the sole authority to defend the Searle Litigation.
Buyer agrees to cooperate reasonably in connection with such defense, and such
reasonable cooperation shall include access, during normal business hours from
and after the Closing, to the Records and Buyer’s personnel. Seller shall not,
without the written consent of Buyer (which consent shall not be unreasonably
delayed, withheld or conditioned), settle any claim with respect to the Searle
Litigation or consent to the entry of any judgment with respect thereto;
provided, however, that such consent of Buyer shall not be required in the event
that no money damages are incurred by Buyer and there is no material adverse
effect on the ownership and operation of the Assets from and after the date of
such settlement or judgment.


6.10Non-Solicitation of Employees.



16

--------------------------------------------------------------------------------

Exhibit 10.2

(a)Schedule 6.10 sets forth a list of certain individuals employed by Seller or
its Affiliates to whom Buyer or its Affiliate may make offers of employment
(collectively, the “Identified Employees”), which such offers shall be for
employment effective as of the termination date of the Field Services (as
defined in the Transition Services Agreement) and on terms and conditions
established by Buyer or its Affiliate at their discretion. Each such offer of
employment shall be made within fourteen (14) days prior to the Closing Date. No
later than the date that is seven (7) days prior to the Closing Date, Buyer
shall notify Seller as to each Identified Employee who has accepted employment
with Buyer or any of its Affiliates and each Identified Employee who has
rejected Buyer’s or its Affiliate’s offer of employment. EnerVest shall
indemnify and hold harmless each Seller Indemnified Party from and against any
and all Liabilities relating to or arising out of Buyer’s or its Affiliate’s
employment offer process described in this Section 6.10(a) (including any claim
of discrimination or other illegality in such selection and offer process).


(b)Except to the extent provided in Section 6.10(a) with respect to the
employees identified on Schedule 6.10, from the Execution Date until the one (1)
year anniversary of either the Closing Date or the termination of this
Agreement, Buyer will not, and will cause its Affiliates not to, directly or
indirectly, solicit for employment (including by contracting through an
independent contractor, consultant or other Third Party) or employ (including as
a consultant) any officer or employee of Seller or its Affiliates without
obtaining the prior written consent of Seller. This Section 6.10(b) shall not
apply to general solicitations of employment not specifically directed towards
officers or employees of Seller or its Affiliates, and Buyer shall not be
prohibited from (a) employing or otherwise working with any such person who
contacts Buyer solely on his or her own initiative and without direct or
indirect solicitation by Buyer, (b) employing or otherwise working with any such
person as a result of general solicitations for employees or independent
contractors (which solicitations are not specifically targeted at Seller’s
employees) through the use of media advertisements, professional search firms or
otherwise, or (c) employing any such employee who has been terminated by Seller
prior to commencement of any employment discussions.


6.11Suspense Accounts. Seller shall, prior to Closing, pay to the States of
Texas and Oklahoma those suspended royalties that, as of the Execution Date,
have escheated or are escheatable to the States of Texas and Oklahoma, to the
extent that such payments are required to be made prior to Closing under
applicable Laws. Seller shall transfer to Buyer pursuant to a downward
adjustment to the Purchase Price as set forth in Section 3.3(b) only those
monies held in suspense by Seller at Closing that relate to suspended royalties
as to which Buyer shall be responsible for distribution after Closing (which
shall not include such escheatable monies). Seller agrees to provide to Buyer
any information reasonably requested by Buyer regarding all of Seller’s accounts
holding monies in suspense that will be transferred to Buyer together with a
written explanation (as contained in Seller’s files) of why such monies are held
in suspense or other information identifying the proper disposition of such
monies.


6.12Digital Records. After the Execution Date and within ten (10) Business Days
prior to the Closing Date, Seller will use commercially reasonable efforts to
deliver to Buyer, any requested Records available in digital format (the
“Digital Records”) upon such request by Buyer so that Buyer may prepare to take
over physical operations on the Closing Date as well as to prepare for taking
over administrative functions for operated and non-operated Assets. Any Digital
Records delivered to Buyer prior to Closing will be subject to the
confidentiality provisions of Section 10.2 and the Confidentiality Agreement. If
this Agreement is terminated prior to the Closing, then Buyer will return the
Digital Records to Seller in their entirety and shall destroy any copies of the
same that may have been created by Buyer.

17

--------------------------------------------------------------------------------

Exhibit 10.2



ARTICLE VII
BUYER’S CONDITIONS TO CLOSING
The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by Seller or waiver by
Buyer, on or prior to Closing of each of the following conditions:
7.1Representations. The representations and warranties of Seller set forth in
Article IV shall be true and correct in all respects on and as of the Execution
Date and on and as of the Closing Date, with the same force and effect as though
such representations and warranties had been made or given on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for those breaches, if any, of such representations and warranties
that would not have a Material Adverse Effect.


7.2Performance. Seller shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Seller is required prior to or at the Closing Date.


7.3No Legal Proceedings. No material suit, action, litigation or other
proceeding by any Third Party shall be pending before any Governmental Authority
seeking to restrain, prohibit, enjoin or declare illegal, or seeking substantial
damages in connection with, the transactions contemplated by this Agreement.


7.4Title Defects and Environmental Defects. In each case subject to the
Individual Title Defect Threshold, the Individual Environmental Threshold and
the Aggregate Deductible, as applicable, the sum of (a) all Title Defect Amounts
determined under Section 11.2(g) prior to Closing, less the sum of all Title
Benefit Amounts determined under Section 11.2(h) prior to Closing, plus (b) all
Remediation Amounts for Environmental Defects determined under Article XII prior
to Closing shall be less than twenty-five percent (25%) of the Purchase Price.


7.5Closing Deliverables. Seller shall have delivered (or be ready, willing and
able to deliver at Closing) to Buyer the documents and other items required to
be delivered by Seller under Section 9.3.


ARTICLE VIII
SELLER’S CONDITIONS TO CLOSING
The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment by Buyer or waiver by
Seller on or prior to Closing of each of the following conditions:
8.1Representations. The representations and warranties of Buyer set forth in
Article V shall be true and correct in all respects on and as of the Execution
Date and on and as of the Closing Date, with the same force and effect as though
such representations and warranties had been made or given on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for those breaches, if any, of such representations and warranties
that would not have a Material Adverse Effect.
8.2Performance. Buyer shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.



18

--------------------------------------------------------------------------------

Exhibit 10.2

8.3No Legal Proceedings. No material suit, action, litigation or other
proceeding by any Third Party shall be pending before any Governmental Authority
seeking to restrain, prohibit or declare illegal, or seeking substantial damages
in connection with, the transactions contemplated by this Agreement.


8.4Title Defects and Environmental Defects. In each case subject to the
Individual Title Defect Threshold, the Individual Environmental Threshold and
the Aggregate Deductible, as applicable, the sum of (a) all Title Defect Amounts
determined under Section 11.2(g) prior to Closing, less the sum of all Title
Benefit Amounts determined under Section 11.2(h) prior to Closing, plus (b) all
Remediation Amounts for Environmental Defects determined under Article XII prior
to Closing shall be less than twenty-five percent (25%) of the Purchase Price.


8.5Replacement Bonds and Guarantees. Buyer shall have obtained, in the name of
Buyer: (a) replacements for Seller’s and/or its Affiliates’ bonds, letters of
credit and guarantees, to the extent required by Section 6.3 and (b)
replacements for the Guarantees to the extent required by Section 6.5.


8.6Closing Deliverables. Buyer shall have delivered (or be ready, willing and
able to deliver at Closing) to Seller the documents and other items required to
be delivered by Buyer under Section 9.3.


ARTICLE IX
CLOSING
9.1Date of Closing. Subject to the conditions stated in this Agreement, the sale
by Seller and the purchase by Buyer of the Assets pursuant to this Agreement
(the “Closing”) shall occur on or before June 30, 2014, or on such date as Buyer
and Seller may agree upon in writing. The date on which the Closing actually
occurs shall be the “Closing Date.”


9.2Place of Closing. Closing shall be held at the offices of Vinson & Elkins
LLP, 1001 Fannin Street, Suite 2500, Houston, Texas 77002, or such other place
as mutually agreed upon by the Parties.


9.3Closing Obligations. At Closing, the following documents shall be delivered
and the following events shall occur, the execution of each document and the
occurrence of each event being a condition precedent to the others and each
being deemed to have occurred simultaneously with the others:


(a)Seller and Buyer shall execute, acknowledge and deliver the Assignment in
sufficient counterparts to facilitate recording in the applicable counties
covering the Assets.


(b)Seller and Buyer shall execute and deliver assignments, on appropriate forms,
of federal Leases, state Leases and Indian Leases included in the Assets in
sufficient counterparts to facilitate filing with the applicable Governmental
Authority.


(c)Seller and Buyer shall execute, acknowledge and deliver the mineral deed(s),
substantially in the form attached to this Agreement as Exhibit B-2 and
conveying the Mineral Fee Interests, in sufficient counterparts to facilitate
recording in the applicable counties covering such Assets.


(d)Seller and Buyer shall execute and deliver the Preliminary Settlement
Statement.


(e)Buyer shall deliver to Seller, to the accounts designated in the Preliminary
Settlement Statement, by direct bank or wire transfer in same day funds, the
Adjusted Purchase Price after giving effect to the Deposit.

19

--------------------------------------------------------------------------------

Exhibit 10.2

(f)Buyer and Seller shall execute joint written instructions to the Bank to
deliver the Deposit to Seller by a wire transfer of immediately available funds
to the account designated in the Preliminary Settlement Statement.


(g)Seller shall deliver, on forms supplied by Buyer and reasonably acceptable to
Seller, transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Assets from and after the Effective Time, for delivery by Buyer to the
purchasers of production.


(h)Seller shall deliver an executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that Seller is not a “foreign person” within the
meaning of the Code.


(i)To the extent required under any applicable Law or Governmental Authority for
any federal or state Lease, Seller and Buyer shall deliver federal and state
change of operator forms designating Buyer or EV Operating, as applicable, as
the operator of the Wells and the Leases currently operated by Seller.


(j)An authorized officer of Seller shall execute and deliver a certificate,
dated as of Closing Date, certifying that the conditions set forth in Section
7.1 and Section 7.2 have been fulfilled and, if applicable, any exceptions to
such conditions that have been waived by Buyer.


(k)An authorized officer of Buyer shall execute and deliver a certificate, dated
as of Closing, certifying that the conditions set forth in Section 8.1 and
Section 8.2 have been fulfilled and, if applicable, any exceptions to such
conditions that have been waived by Seller.


(l)Buyer shall deliver any instruments and documents required by Section 6.3
and/or Section 6.5.


(m)Seller and Buyer shall execute and deliver the Transition Services Agreement.


(n)Seller and Buyer shall execute and deliver any other agreements, instruments
and documents which are required by other terms of this Agreement to be executed
and/or delivered at Closing.


9.4Records. In addition to the obligations set forth under Section 9.3 above,
but notwithstanding anything herein to the contrary, no later than thirty (30)
Business Days after the Closing Date, Seller shall make available to Buyer the
Records for pickup from Seller’s offices during normal business hours.


ARTICLE X
ACCESS/DISCLAIMERS
10.1Access.


(a)From and after the Execution Date and up to and including the Closing Date
(or earlier termination of this Agreement), but subject to the other provisions
of this Section 10.1 and obtaining any required consents of Third Parties,
including Third Party operators of the Assets, Seller shall afford to Buyer and
its officers, employees, agents, accountants, consultants, attorneys and other
authorized representatives (“Buyer’s Representatives”) reasonable access,
between the hours of 7:00 a.m. and 6:00 p.m., local time, Mondays through
Fridays (excluding holidays), between the hours of 8:00 a.m. and 5:00 p.m.,
local time, on Saturdays (excluding holidays) and as mutually agreed by the
Parties on Sundays (excluding holidays), to the Assets and all Records in
Seller’s or any of its Affiliates’ possession to the extent necessary to conduct

20

--------------------------------------------------------------------------------

Exhibit 10.2

the title or environmental review described in this Agreement. All
investigations and due diligence conducted by Buyer or any Buyer’s
Representative shall be conducted at Buyer’s sole cost, risk and expense and any
conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.


(b)Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets; provided that any sampling or invasive
activity by Buyer or Buyer’s Representatives shall require the prior written
consent of Seller as described below. If a Phase I environmental property
assessment reasonably recommends that any sampling or invasive activities be
conducted on an Asset in order for Buyer to estimate the Remediation Amount with
respect to such Asset, Buyer shall (i) furnish Seller with a written description
of the proposed scope of such sampling or invasive activities, including a
description of the specific activities to be conducted, and a description of the
approximate location and expected timing of such activities and (ii) obtain the
prior written consent of Seller (such consent not to be unreasonably withheld)
and the Third-Party operator of the affected Assets to undertake such sampling
or invasive activities. If any of the proposed sampling or invasive activities
may unreasonably interfere with the normal operation of the Assets or the
properties underlying the Assets, Seller may request an appropriate modification
of the proposed sampling or invasive activities. Any sampling or invasive
activities shall be conducted by a reputable environmental consulting or
engineering firm, approved in advance by Seller (such approval not to be
unreasonably withheld) and, once approved, such environmental consulting or
engineering firm shall be deemed to be a “Buyer’s Representative.” Buyer shall
obtain all permits necessary to conduct any approved sampling or invasive
activities from any applicable Governmental Authorities; provided that, prior to
Closing and upon request, Seller shall provide Buyer with assistance (at no cost
or Liability to Seller) as reasonably requested by Buyer that may be necessary
to secure such permits. If Buyer reasonably requests access to conduct any
sampling or invasive activities pursuant to this Section 10.1(b) and Seller
denies Buyer consent to conduct such sampling or invasive activities, then Buyer
may, at its sole election, elect to exclude such Asset from the Assets to be
assigned to Buyer at Closing, and the Purchase Price shall be reduced by the
Allocated Value of such Asset. Buyer shall give Seller reasonable prior written
notice before entering onto any of the Assets, and Seller or its designee shall
have the right to accompany Buyer and Buyer’s Representatives whenever they are
on site on the Assets. Notwithstanding anything herein to the contrary, Buyer
shall not have access to, and shall not be permitted to conduct any
environmental due diligence (including any Phase I environmental property
assessment) with respect to, any Assets with respect to which Seller does not
have the authority to grant access for such due diligence. Seller shall use
commercially reasonable efforts to obtain access rights from Third Parties for
Buyer to conduct its investigation and due diligence of the Assets; provided
that Seller shall not be required to incur any Liability or pay any money in
order to obtain such access rights.


(c)Buyer shall coordinate its environmental property assessments and physical
inspections of the Assets with Seller and all Third Party operators to minimize
any inconvenience to or interruption of the conduct of business by Seller or
such Third Party operators. Buyer shall abide by Seller’s, and any Third Party
operator’s, safety rules, regulations and operating policies while conducting
its due diligence evaluation of the Assets, including any environmental or other
inspection or assessment of the Assets and, to the extent required by Seller or
any Third Party operator, execute and deliver any required access agreement of
Seller or any such Third Party operator. Buyer hereby defends, indemnifies and
holds harmless the operators of the Assets and the Seller Indemnified Parties
from and against any and all Liabilities arising out of, resulting from or
relating to any field visit, environmental property assessment or other due
diligence activity conducted by Buyer or any Buyer’s Representative with respect
to the Assets, even if such Liabilities arise out of or result from, SOLELY OR
IN PART, the sole, active, passive, concurrent or comparative negligence, strict
liability or other fault or violation of Law of or by a member of THE

21

--------------------------------------------------------------------------------

Exhibit 10.2

Seller Indemnified Parties, excepting only Liabilities TO THE EXTENT actually
resulting FROM the gross negligence or willful misconduct of a member of THE
Seller Indemnified Parties.


(d)Buyer agrees to provide to Seller, on or before the Environmental Claim Date,
copies of all final reports and test results prepared by Buyer and/or any of
Buyer’s Representatives which contain data collected or generated from Buyer’s
due diligence with respect to the Environmental Defects as to which Buyer
provides Seller an Environmental Defect Notice. Seller shall not be deemed by
its receipt of said documents or otherwise to have made any representation or
warranty, express, implied or statutory, as to the condition of the Assets or to
the accuracy of said documents or the information contained therein.
(e)Upon completion of Buyer’s due diligence, Buyer shall at its sole cost and
expense and without any cost or expense to Seller or its Affiliates (i) repair
all damage done to the Assets in connection with Buyer’s due diligence,
(ii) restore the Assets to the approximate same condition as, or better
condition than, they were prior to commencement of Buyer’s due diligence and
(iii) remove all equipment, tools and other property brought onto the Assets in
connection with Buyer’s due diligence. Any disturbance to the Assets (including
the leasehold associated therewith) resulting from Buyer’s due diligence will be
promptly corrected by Buyer.


(f)During all periods that Buyer and/or any of Buyer’s Representatives are on
the Assets, Buyer shall maintain, at its sole expense and with insurers
reasonably satisfactory to Seller, policies of insurance of the types and in the
amounts reasonably requested by Seller. Coverage under all insurance required to
be carried by Buyer hereunder will (i) be primary insurance, (ii) list the
Seller Indemnified Parties as additional insureds, (iii) waive subrogation
against the Seller Indemnified Parties and (iv) provide for ten (10) days’ prior
written notice to Seller in the event of cancellation, expiration or
modification of the policy or reduction in coverage. Upon request by Seller,
Buyer shall provide evidence of such insurance to Seller prior to entering the
Assets.


10.2Confidentiality. Buyer acknowledges that, pursuant to its right of access to
the Records or the Assets, Buyer and/or Buyer’s Representatives will become
privy to confidential and other information of Seller or its Affiliates, and
Buyer shall ensure that such confidential information (i) shall not be used for
any purpose other than in connection with the transactions contemplated hereby
and (ii) shall be held confidential by Buyer and Buyer’s Representatives in
accordance with the terms of the Confidentiality Agreement. If Closing should
occur, the foregoing confidentiality restriction on Buyer, including the
Confidentiality Agreement, shall terminate (except as to (a) such portion of the
Assets that are not conveyed to Buyer pursuant to the provisions of this
Agreement, (b) the Excluded Assets and (c) information related to Seller or its
Affiliates or to assets other than the Assets).


10.3Disclaimers.


(a)EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV,
SECTION 11.1(b), OR THE ASSIGNMENT, (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER
BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR
OF SELLER OR ANY OF ITS AFFILIATES).

22

--------------------------------------------------------------------------------

Exhibit 10.2

(b)EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IV, SECTION 11.1(b), OR THE ASSIGNMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS,
(II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES TO BE GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF OR ABILITY TO PRODUCE HYDROCARBONS FROM THE ASSETS, (VI) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD
PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR
RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE
LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE IV, SECTION 11.1(b),
OR THE ASSIGNMENT, SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY OF THE ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES
TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS
IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.


(c)EXCEPT AS TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN SECTION
4.17, SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING
ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY. SUBJECT TO BUYER’S RIGHTS UNDER SECTION 12.1,
BUYER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL
FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION, AND BUYER HAS MADE OR
CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS APPROPRIATE.


(d)Seller and Buyer agree that, to the extent required by applicable law to be
effective, the disclaimers of certain representations and warranties contained
in this Section 10.3 are “conspicuous” disclaimers for the purpose of any
applicable law.

23

--------------------------------------------------------------------------------

Exhibit 10.2



ARTICLE XI
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS


11.1Seller’s Title.


(a)General Disclaimer of Title Warranties and Representations. Except for the
special warranty of title as set forth in Section 11.1(b) and the Assignment and
without limiting Buyer’s remedies for Title Defects set forth in this
Article XI, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to any of the Assets, and
Buyer hereby acknowledges and agrees that Buyer’s sole remedy for any defect of
title, including any Title Defect, with respect to any of the Assets (i) before
Closing, shall be as set forth in Section 11.2 and (ii) after Closing, shall be
pursuant to the special warranty of title set forth in Section 11.1(b) and the
Assignment.


(b)Special Warranty of Title. If Closing occurs, then effective as of the
Effective Time and until the end of the Survival Period, Seller warrants
Defensible Title, without duplication, to (i) the Wells and Well Locations set
forth on Schedule 3.8 (subject to the depth restrictions set forth on Exhibit A,
and, for a Well, limited to any currently producing formations, and, for a Well
Location, limited to the applicable Target Formations set forth on Schedule 3.8
for such Well Location) and (ii) the survey sections set forth on Schedule 3.8,
to the extent that the interests in such survey sections are contributed by the
Leases and the Mineral Fee Interests set forth on Exhibit A-2 (the “Sections”)
(subject to the depth restrictions set forth on Exhibit A-2 and limited to the
applicable Target Formations set forth on Schedule 3.8), unto Buyer against
every Person whomsoever lawfully claiming or to claim the same or any part
thereof by, through or under Seller or its Affiliates, but not otherwise,
subject, however, to the Permitted Encumbrances; provided, however, that, except
with respect to any liability of Seller for any claim asserted in writing by
Buyer to Seller in accordance with Section 11.1(c) on or before the expiration
of the Survival Period for breach of such special warranty, such special
warranty shall cease and terminate at the end of such Survival Period.


(c)Recovery on Special Warranty.


i.Buyer’s Assertion of Title Warranty Breaches. Prior to the expiration of the
period of time commencing as of the Closing Date and ending at 5 p.m. Central
Time on the two (2) year anniversary thereof (the “Survival Period”), Buyer
shall furnish Seller a Title Defect Notice meeting the requirements of
Section 11.2(a) setting forth any matters which Buyer intends to assert as a
breach of Seller’s special warranty in Section 11.1(b). For all purposes of this
Agreement, Buyer shall be deemed to have waived, and Seller shall have no
further liability for, any breach of Seller’s special warranty that Buyer fails
to assert by a Title Defect Notice given to Seller on or before the expiration
of the Survival Period. Seller shall have a reasonable opportunity, but not the
obligation, to cure any Title Defect asserted by Buyer pursuant to this
Section 11.1(c)(i). Buyer agrees to reasonably cooperate with any attempt by
Seller to cure any such Title Defect.
ii.Limitations on Special Warranty. For purposes of Seller’s special warranty of
title, the value of the Sections, Wells and/or Well Locations set forth in
Schedule 3.8, as appropriate ((1) for a Well, subject to the depth restrictions
set forth on Exhibit A and limited to any currently producing formations, (2)
for a Well Location, subject to the depth restrictions set forth on Exhibit A
and limited to the applicable Target Formations set forth on Schedule 3.8 for
such Well Location, and (3) for a Section, subject to the depth restrictions set
forth on Exhibit A-2 and limited to the applicable Target Formations set forth
on Schedule 3.8 for such Section), shall be deemed to be the Allocated Value
thereof, as adjusted herein. Recovery on Seller’s special warranty of title
shall be limited to an amount (without any interest accruing thereon) equal to
the reduction in the Purchase Price to which Buyer would have been entitled had
Buyer asserted the defect giving

24

--------------------------------------------------------------------------------

Exhibit 10.2

rise to such breach of Seller’s special warranty of title as a Title Defect
prior to the Title Claim Date pursuant to Section 11.2, except that the
Individual Title Defect Threshold and the Aggregate Deductible shall not apply.
Seller shall be entitled to offset any amount owed by Seller for breach of its
special warranty of title with respect to any Asset by the amount of any Title
Benefits with respect to such Asset as to which Seller gives Buyer notice after
the Title Claim Date.


11.2Notice of Title Defects; Defect Adjustments.


(a)Title Defect Notices. Buyer must deliver, no later than June 23, 2014 (the
“Title Claim Date”), claim notices to Seller meeting the requirements of this
Section 11.2(a) (collectively, the “Title Defect Notices” and, individually, a
“Title Defect Notice”) setting forth any matters which, in Buyer’s reasonable
opinion, constitute Title Defects and which Buyer intends to assert as a Title
Defect pursuant to this Section 11.2(a). For all purposes of this Agreement and
notwithstanding anything herein to the contrary, Buyer shall be deemed to have
waived, and Seller shall have no liability for, any Title Defect which Buyer
fails to assert as a Title Defect by a properly delivered Title Defect Notice
received by Seller on or before the Title Claim Date; provided, however, that,
for purposes of Seller’s special warranty of title under Section 11.1(b), such
waiver shall not apply to any matter that, prior to the Title Claim Date, is not
discovered by any of Buyer’s or any of its Affiliate’s employees, title
attorneys, landmen or other title examiners while conducting Buyer’s due
diligence with respect to the Assets and may be claimed by Buyer pursuant to
Section 11.1. To be effective, each Title Defect Notice shall be in writing, and
shall include (i) a description of the alleged Title Defect and the Asset
(including the legal description of such Asset and the Leases applicable to such
Asset), or portion thereof, affected by such Title Defect (each a “Title Defect
Property”), (ii) the Allocated Value of each Title Defect Property, (iii)
supporting documents reasonably necessary for Seller to verify the existence of
such alleged Title Defect, (iv) Buyer’s preferred manner of curing each Title
Defect and Buyer’s proposed documentation for such cure and (v) the amount by
which Buyer reasonably believes the Allocated Value of each Title Defect
Property is reduced by such alleged Title Defect and the computations upon which
Buyer’s belief is based. To give Seller an opportunity to commence reviewing and
curing Title Defects, Buyer agrees to use reasonable efforts to give Seller, on
or before the end of each calendar week prior to the Title Claim Date, written
notice of all alleged Title Defects (as well as any claims that would be claims
under the special warranty set forth in Section 11.1) discovered by Buyer during
the preceding calendar week, which notice may be preliminary in nature and
supplemented prior to the Title Claim Date. Buyer shall also, promptly upon
discovery, furnish Seller with written notice of any Title Benefit which is
discovered by any of Buyer’s or any of its Affiliate’s employees, title
attorneys, landmen or other title examiners while conducting Buyer’s due
diligence with respect to the Assets prior to the Title Claim Date.


(b)Title Benefit Notices. Seller shall have the right, but not the obligation,
to deliver to Buyer on or before the Title Claim Date with respect to each Title
Benefit a notice (a “Title Benefit Notice”) including (i) a description of the
alleged Title Benefit and the Asset, or portion thereof, affected by such
alleged Title Benefit (each a “Title Benefit Property”), and (ii) the amount by
which Seller reasonably believes the Allocated Value of such Title Benefit
Property is increased by such alleged Title Benefit and the computations upon
which Seller’s belief is based. Except as set forth in Section 11.1(c)(ii) and
Section 11.2(a), Seller shall be deemed to have waived all Title Benefits for
which a Title Benefit Notice has not been delivered on or before the Title Claim
Date.


(c)Seller’s Right to Cure. Seller shall have the right, but not the obligation,
to attempt, at its sole cost, to cure at any time prior to one hundred twenty
(120) days after Closing (the “Cure Period”), any Title Defects of which it has
been advised by Buyer. During the period of time from Closing to the expiration
of the Cure Period, Buyer agrees to afford Seller and its officers, employees
and other authorized representatives reasonable access, during normal business
hours, to the Assets and all Records in Buyer’s or

25

--------------------------------------------------------------------------------

Exhibit 10.2

any of its Affiliates’ possession in order to facilitate Seller’s attempt to
cure any such Title Defects. The Title Defect Amount claimed in good faith by
Buyer for any Title Defect as to which Seller has provided notice to Buyer prior
to or on the Closing Date that Seller intends to attempt to cure the Title
Defect during the Cure Period shall be paid by Buyer at Closing to the Bank and
deposited into the Joint Control Account and any such amount shall be paid to
Seller or Buyer, as applicable, upon the expiration of the Cure Period and as
agreed by Seller and Buyer or determined pursuant to Section 11.2(j). An
election by Seller to attempt to cure a Title Defect shall be without prejudice
to its rights under Section 11.2(j) and shall not constitute an admission
against interest or a waiver of Seller’s right to dispute the existence, nature
or value of, or cost to cure, the alleged Title Defect.


(d)Remedies for Title Defects. Subject to Seller’s continuing right to dispute
the existence of a Title Defect and/or the Title Defect Amount asserted with
respect thereto, and subject to the rights of the Parties pursuant to
Section 14.1(c), in the event that any Title Defect timely asserted by Buyer in
accordance with Section 11.2(a) is not waived in writing by Buyer or cured
during the Cure Period, Seller shall, at its sole option, elect to:


i.subject to the Individual Title Defect Threshold and the Aggregate Deductible,
reduce the Purchase Price or Final Price, as applicable, by the Title Defect
Amount determined pursuant to Section 11.2(g) or Section 11.2(j);


ii.with the written consent of Buyer, retain the entirety of the Title Defect
Property that is subject to such Title Defect, together with all associated
Assets, in which event the Purchase Price or Final Price, as applicable, shall
be reduced by an amount equal to the Allocated Value of such Title Defect
Property and such associated Assets; or


iii.if applicable, terminate this Agreement pursuant to Section 14.1(c).


(e)Remedies for Title Benefits. The amount resulting from each Title Benefit
(the “Title Benefit Amount”) shall be determined pursuant to Section 11.2(h) or
Section 11.2(j). Any Title Benefit Amounts shall be offset against the total
Title Defect Amounts for all Title Defects, without limiting or otherwise
modifying the provisions of Section 11.2(i). Notwithstanding anything to the
contrary in this Section, if the total amount of all Title Benefit Amounts
exceeds the total amount of all Title Defect Amounts, in each case, with respect
to the Assets, there shall be no upward adjustment to the Purchase Price or
other remedies provided to Seller for such Title Benefits.


(f)Exclusive Remedy. Except for Buyer’s rights under Seller’s special warranty
of title under Section 11.1(b) and Buyer’s rights to terminate this Agreement
pursuant to Section 14.1(c), the provisions set forth in Section 11.2(d) shall
be the exclusive right and remedy of Buyer with respect to Seller’s failure to
have Defensible Title with respect to any Asset or any other title matter.


(g)Title Defect Amount. The amount by which the Allocated Value of a Title
Defect Property is reduced as a result of the existence of a Title Defect shall
be the “Title Defect Amount” and shall be determined in accordance with the
following terms and conditions (without duplication):


i.if Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;



26

--------------------------------------------------------------------------------

Exhibit 10.2

ii.if the Title Defect is an Encumbrance that is undisputed and liquidated in
amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;


iii.if the Title Defect represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
set forth for such Title Defect Property on Schedule 3.8, then the Title Defect
Amount shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest set forth for
such Title Defect Property on Schedule 3.8;


iv.if the Title Defect represents a discrepancy where (A) the actual Net Acres
for any Title Defect Property, as to the applicable Target Formations, is less
than (B) the Net Acres for such Title Defect Property, as to the applicable
Target Formations, stated on Schedule 3.8, then the Title Defect Amount shall be
the product obtained by multiplying such difference by the Allocated Value (on a
per Net Acre dollar amount, as to the applicable Target Formations) for such
Title Defect Property set forth on Schedule 3.8;


v.if the Title Defect represents an obligation or Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation;


vi.the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and


vii.notwithstanding anything to the contrary in this Article XI, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Title Defect Property shall not exceed the Allocated Value of such Title Defect
Property.


(h)Title Benefit Amount. The Title Benefit Amount resulting from a Title Benefit
shall be determined in accordance with the following methodology, terms and
conditions (without duplication):


i.if Buyer and Seller agree on the Title Benefit Amount, then that amount shall
be the Title Benefit Amount;


ii.if the Title Benefit represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Title Benefit Property and (B) the Net Revenue Interest
set forth for such Title Benefit Property on Schedule 3.8, then the Title
Benefit Amount shall be the product of the Allocated Value of such Title Benefit
Property multiplied by a fraction, the numerator of which is the Net Revenue
Interest increase and the denominator of which is the Net Revenue Interest set
forth for such Title Benefit Property on Schedule 3.8;


iii.if the Title Benefit represents a discrepancy where (A) the actual Net Acres
for any Title Benefit Property is greater than (B) the Net Acres for such Title
Benefit Property stated on Schedule 3.8, then the Title Benefit Amount shall be
the product obtained by multiplying such difference by the Allocated Value (on a
per Net Acre dollar amount) for such Title Benefit Property set forth on
Schedule 3.8; and

27

--------------------------------------------------------------------------------

Exhibit 10.2



iv.if the Title Benefit is of a type not described above, then the Title Benefit
Amounts shall be determined by taking into account the Allocated Value of Title
Benefit Property, the portion of such Title Benefit Property affected by such
Title Benefit, the legal effect of the Title Benefit, the potential economic
effect of the Title Benefit over the life of such Title Benefit Property, the
values placed upon the Title Benefit by Buyer and Seller and such other
reasonable factors as are necessary to make a proper evaluation.


(i)Title Defect Threshold and Deductible. Notwithstanding anything herein to the
contrary, (i) in no event shall there be any adjustments to the Purchase Price
or other remedies provided by Seller for any individual Title Defect for which
(x) the Title Defect Amount does not exceed $15,000 with respect to any affected
Title Defect Property to the extent that such Title Defect Property is a Well or
Well Location set forth on Schedule 3.8 and (y) the Title Defect Amount does not
exceed $5,000 with respect to any affected Title Defect Property to the extent
that such Title Defect Property is a Section set forth on Schedule 3.8
(collectively, the “Individual Title Defect Threshold”); and (ii) in no event
shall there be any adjustment to the Purchase Price or other remedies provided
by Seller for any Title Defect that exceeds the Individual Title Defect
Threshold unless (A) the amount of the sum of (1) the aggregate Title Defect
Amounts of all such Title Defects that exceed the Individual Title Defect
Threshold (but excluding any such Title Defects cured by Seller), plus (2) the
aggregate Remediation Amounts of all Environmental Defects that exceed the
Individual Environmental Threshold (but excluding any Environmental Defects
cured by Seller), exceeds (B) the Aggregate Deductible, after which point Buyer
shall be entitled to adjustments to the Purchase Price or other applicable
remedies available hereunder, but only with respect to the amount by which the
aggregate amount of such Title Defect Amounts and Remediation Amounts exceeds
the Aggregate Deductible. Notwithstanding anything to the contrary in this
Agreement, the Individual Title Defect Threshold and the Aggregate Deductible
shall not apply to any Title Defect which arises from typographical, clerical or
scrivener’s error (such as misplaced decimal points, transposed digits and
similar erroneous entries of data in the ARIES database as compared to the
documents in Seller’s possession from which such information was extracted) in
the Exhibits or Schedules to this Agreement. For the avoidance of doubt, if
Seller retains any Title Defect Property pursuant to Section 11.2(d)(ii), the
Title Defect Amount related to such Title Defect Property will not be counted
towards the Aggregate Deductible and will not be considered for purposes of
Section 7.4 and/or Section 8.4.


(j)Title Dispute Resolution. Seller and Buyer shall attempt to agree on matters
regarding (i) all Title Defects, Title Benefits, Title Defect Amounts and Title
Benefit Amounts, and (ii) the adequacy of any curative materials provided by
Seller to cure an alleged Title Defect (the “Disputed Title Matters”) prior to
Closing. If Seller and Buyer are unable to agree by Closing (or by the end of
the Cure Period if Seller elects to attempt to cure a Title Defect after
Closing), the Disputed Title Matters shall be exclusively and finally resolved
pursuant to this Section 11.2(j). There shall be a single arbitrator, who shall
be a title attorney with at least ten (10) years’ experience in oil and gas
titles involving properties in the regional area in which the Title Defect
Properties are located, as selected by mutual agreement of Buyer and Seller
within fifteen (15) days after the Closing or the end of the Cure Period, as
applicable, or, absent such agreement, by the Houston, Texas office of the
American Arbitration Association (the “Title Arbitrator”). Each of Buyer and
Seller shall submit to the Title Arbitrator its proposed resolution of the
Disputed Title Matter. The proposed resolution of the Disputed Title Matter
shall include the best offer of the submitting Party in a single monetary amount
that such Party is willing to pay or accept (as applicable) to settle the
Disputed Title Matter. The Title Arbitrator shall be limited to awarding only
one or the other of the two proposed settlement amounts. The arbitration
proceeding shall be held in Houston, Texas and shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
to the extent such rules do not conflict with the terms of this Section 11.2(j).
The Title Arbitrator’s determination shall be made within twenty (20)

28

--------------------------------------------------------------------------------

Exhibit 10.2

days after submission of the matters in dispute and shall be final and binding
upon both Parties, without right of appeal. In making his determination, the
Title Arbitrator shall be bound by the rules set forth in Section 11.2(g) and
Section 11.2(h) and, subject to the foregoing, may consider such other matters
as, in the opinion of the Title Arbitrator, are necessary to make a proper
determination. The Title Arbitrator, however, may not award Buyer a greater
Title Defect Amount than the Title Defect Amount claimed by Buyer in its
applicable Title Defect Notice. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific Disputed Title Matter submitted
by either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Seller and Buyer shall each bear its own legal fees
and other costs of presenting its case to the Title Arbitrator. Each of Seller
and Buyer shall bear one-half of the costs and expenses of the Title Arbitrator.
To the extent that the award of the Title Arbitrator with respect to any Title
Defect Amount or Title Benefit Amount is not taken into account as an adjustment
to the Purchase Price pursuant to Section 3.5 or Section 3.6(a), then, within
ten (10) days after the Title Arbitrator delivers written notice to Buyer and
Seller of his award with respect to a Title Defect Amount or a Title Benefit
Amount, and, subject to Section 11.2(i), (i) Buyer shall pay to Seller the
amount, if any, so awarded by the Title Arbitrator to Seller, and (ii) Seller
shall pay to Buyer the amount, if any, so awarded by the Title Arbitrator to
Buyer. Nothing herein shall operate to cause Closing to be delayed on account of
any arbitration conducted pursuant to this Section 11.2(j) and, to the extent
any adjustments are not agreed upon by the Parties as of Closing, the Purchase
Price shall not be adjusted therefor at Closing, such amount shall be paid by
Buyer into the Joint Control Account pursuant to Section 11.2(c) and subsequent
adjustments to the Purchase Price, if any, will be made pursuant to Section 3.6
or this Section 11.2.


11.3Casualty Loss.


(a)Notwithstanding anything herein to the contrary, from and after the Effective
Time, if Closing occurs, Buyer shall assume all risk of loss with respect to
production of Hydrocarbons through normal depletion (including watering out of
any well, collapsed casing or sand infiltration of any well) and the
depreciation of Personal Property due to ordinary wear and tear, in each case,
with respect to the Assets, and Buyer shall not assert such matters as Casualty
Losses or Title Defects hereunder.


(b)If, (i) after the Execution Date but prior to the Closing Date, any portion
of the Assets is damaged or destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain (each, a “Casualty Loss”), (ii)
the Closing thereafter occurs and (iii) the estimated cost to repair such Asset
(with equipment of similar utility) is greater than $100,000, then Buyer shall
not be obligated to purchase such Asset. If Buyer declines to purchase such
Asset, the Purchase Price shall be reduced by the Allocated Value of such Asset.
If Buyer elects to purchase such Asset, the Purchase Price shall be reduced by
the estimated cost to repair such Asset (with equipment of similar utility),
less all insurance proceeds which Seller shall cause to be paid to Buyer, up to
the Allocated Value thereof. Seller, at its sole option, may elect to cure such
Casualty Loss to Buyer’s reasonable satisfaction and, in such event, Seller
shall be entitled to all insurance proceeds. If Seller elects to cure such
Casualty Loss, Seller may replace any personal property that is the subject of a
Casualty Loss with equipment of similar grade and utility. If Seller cures the
Casualty Loss to Buyer’s reasonable satisfaction, Buyer shall purchase the
affected Asset at Closing for the Allocated Value thereof.


11.4Preferential Purchase Rights and Consents to Assign.


(a)With respect to each Preferential Purchase Right set forth in Schedule 4.10,
Seller, prior to Closing, shall send to the holder of each such Preferential
Purchase Right a notice in material compliance with the contractual provisions
applicable to such Preferential Purchase Right.



29

--------------------------------------------------------------------------------

Exhibit 10.2

i.If, prior to Closing, any holder of a Preferential Purchase Right notifies
Seller that it intends to consummate the purchase of the Asset to which its
Preferential Purchase Right applies, then the Asset subject to such Preferential
Purchase Right shall be excluded from the Assets to be assigned to Buyer at
Closing (but only to the extent of the portion of such Asset affected by the
Preferential Purchase Right), and the Purchase Price shall be reduced by the
Allocated Value of the Asset (or portion thereof) so excluded. Seller shall be
entitled to all proceeds paid by any Person exercising a Preferential Purchase
Right prior to Closing. If such holder of such Preferential Purchase Right
thereafter fails to consummate the purchase of the Asset (or portion thereof)
covered by such Preferential Purchase Right on or before sixty (60) days
following the Closing Date, (A) Seller shall so notify Buyer, (B) Buyer shall
purchase, on or before ten (10) days following receipt of such notice, such
Asset (or portion thereof) that was so excluded from Seller, under the terms of
this Agreement and for a price equal to the amount by which the Purchase Price
was reduced at Closing with respect to such excluded Asset (or portion thereof)
and (C) Seller shall assign to Buyer the Asset (or portion thereof) so excluded
at Closing pursuant to an instrument in substantially the same form as the
Assignment. If, as of Closing, the time for exercising a Preferential Purchase
Right has not expired and such Preferential Purchase Right has not been
exercised or waived, then the Asset subject to such Preferential Purchase Right
shall be excluded from the Closing and the Purchase Price reduced accordingly.
Upon expiration of such time period, if the holder has not elected to exercise
its Preferential Purchase Right or if the holder has so elected but failed to
consummate the purchase of the Asset (or portion thereof) covered by such
Preferential Purchase Right, then Buyer will pay Seller the Purchase Price for
such Asset, and Seller will assign such Asset to Buyer pursuant to an instrument
in substantially the same form as the Assignment.


ii.All Assets for which any applicable Preferential Purchase Right has been
waived, or as to which the period to exercise the applicable Preferential
Purchase Right has expired without exercise by the holder thereof, in each case,
prior to Closing, shall be sold to Buyer at Closing pursuant to the provisions
of this Agreement.


(b)With respect to each Consent (other than Customary Post-Closing Consents) set
forth in Schedule 4.4, Seller, prior to Closing, shall send to the holder of
each such Consent a notice in material compliance with the contractual
provisions applicable to such Consent seeking such holder’s consent to the
transactions contemplated hereby.


i.If (A) Seller fails to obtain a Consent (other than Customary Post-Closing
Consents) set forth in Schedule 4.4 prior to Closing and the failure to obtain
such Consent would cause (1) the assignment of the Assets affected thereby to
Buyer to be void or voidable under the terms thereof, (2) the termination of a
Lease or Contract under the express terms thereof or (3) a Lease or Contract
provides liquidated damages for assignment without obtaining consent or (B) a
Consent (other than Customary Post-Closing Consents) requested by Seller is
denied in writing, then, in each case, the Asset (or portion thereof) affected
by such un-obtained Consent shall be excluded from the Assets to be assigned to
Buyer at Closing, and the Purchase Price shall be reduced by the Allocated Value
of such Asset (or portion thereof) so excluded. In the event that a Consent
(other than Customary Post-Closing Consents and with respect to an Asset
excluded pursuant to this Section 11.4(b)(i)) that was not obtained prior to
Closing is obtained within one hundred eighty (180) days following Closing,
then, within ten (10) days after such Consent is obtained (x) Buyer shall
purchase the Asset (or portion thereof) that was so excluded as a result of such
previously un-obtained Consent and pay to Seller the amount by which the
Purchase Price was reduced at Closing with respect to the Asset (or portion
thereof) so excluded and (y) Seller shall assign to Buyer the Asset (or portion
thereof) so excluded at Closing pursuant to an instrument in substantially the
same form as the Assignment.



30

--------------------------------------------------------------------------------

Exhibit 10.2

ii.If (A) Seller fails to obtain a Consent (other than Customary Post-Closing
Consents) set forth in Schedule 4.4 prior to Closing and the failure to obtain
such Consent would not cause (1) the assignment of the Asset (or portion
thereof) affected thereby to Buyer to be void or voidable under the terms
thereof, (2) the termination of a Lease or Contract under the express terms
thereof or (3) a Lease or Contract provides liquidated damages for assignment
without obtaining consent and (B) such Consent requested by Seller is not denied
in writing by the holder thereof, then the Asset (or portion thereof) subject to
such un-obtained Consent shall nevertheless be assigned by Seller to Buyer at
Closing as part of the Assets and Buyer shall have no claim against, and Seller
shall have no Liability for, the failure to obtain such Consent.


iii.Prior to Closing, Seller and Buyer shall use their commercially reasonable
efforts to obtain all Consents (other than Customary Post-Closing Consents)
listed on Schedule 4.4; provided, however, that neither Party shall be required
to incur any Liability or pay any money in order to obtain any such Consent.
Subject to the foregoing, Buyer agrees to provide Seller with any information or
documentation that may be reasonably requested by Seller and/or the Third Party
holder(s) of such Consents in order to facilitate the process of obtaining such
Consents.


ARTICLE XII
ENVIRONMENTAL MATTERS


12.1Notice of Environmental Defects.


(a)Environmental Defects Notice. Buyer must deliver, no later than June 23, 2014
(the “Environmental Claim Date”), claim notices to Seller meeting the
requirements of this Section 12.1(a) (collectively, the “Environmental Defect
Notices” and, individually, an “Environmental Defect Notice”) setting forth any
matters which, in Buyer’s reasonable opinion, constitute Environmental Defects
and which Buyer intends to assert as Environmental Defects pursuant to this
Section 12.1. For all purposes of this Agreement, Buyer shall be deemed to have
waived, and Seller shall have no liability for, any Environmental Defect which
Buyer fails to assert as an Environmental Defect by a properly delivered
Environmental Defect Notice received by Seller on or before the Environmental
Claim Date. To be effective, each Environmental Defect Notice shall be in
writing and shall include (i) a description of the matter constituting the
alleged Environmental Condition (including the applicable Environmental Law
violated or implicated thereby) and the Assets affected by such alleged
Environmental Condition, (ii) the Allocated Value of the Assets (or portions
thereof) affected by such alleged Environmental Condition, (iii) supporting
documents reasonably necessary for Seller to verify the existence of such
alleged Environmental Condition, and (iv) a calculation of the Remediation
Amount (itemized in reasonable detail) that Buyer asserts is attributable to
such alleged Environmental Defect. Buyer’s calculation of the Remediation Amount
included in the Environmental Defect Notice must describe in reasonable detail,
if available, the Remediation proposed for the alleged Environmental Condition
that gives rise to the asserted Environmental Defect and identify all
assumptions used by Buyer in calculating the Remediation Amount, including the
standards that Buyer asserts must be met to comply with Environmental Laws.
Seller shall have the right, but not the obligation, to cure any asserted
Environmental Defect on or before the expiration of the Cure Period. To give
Seller an opportunity to commence reviewing and curing Environmental Defects,
Buyer agrees to use reasonable efforts to give Seller, on or before the end of
each calendar week prior to the Environmental Claim Date, written notice of all
alleged Environmental Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to the
Environmental Claim Date.


(b)Remedies for Environmental Defects. Subject to Seller’s continuing right to
dispute the existence of an Environmental Defect and/or the Remediation Amount
asserted with respect thereto, and subject to the rights of the Parties pursuant
to Section 14.1(c), in the event that any Environmental Defect

31

--------------------------------------------------------------------------------

Exhibit 10.2

timely asserted by Buyer in accordance with Section 12.1(a) is not waived in
writing by Buyer or cured during the Cure Period, Seller shall, at its sole
option, elect to:


i.subject to the Individual Environmental Threshold and the Aggregate
Deductible, reduce the Purchase Price by the Remediation Amount;


ii.with the written consent of Buyer, retain the entirety of the Asset that is
subject to such Environmental Defect, together with all associated Assets, in
which event the Purchase Price shall be reduced by an amount equal to the
Allocated Value of such Asset and such associated Assets; or


iii.if applicable, terminate this Agreement pursuant to Section 14.1(c).
If Seller elects the option set forth in clause (i) above, Buyer shall be deemed
to have assumed responsibility for all of the costs and expenses attributable to
the Remediation of the Environmental Condition attributable to such
Environmental Defect and for all Liabilities with respect thereto and such
responsibility of Buyer shall be deemed to constitute part of the Assumed
Obligations hereunder.
(c)Exclusive Remedy. Except for Buyer’s rights to terminate this Agreement
pursuant to Section 14.1(c), the provisions set forth in Sections 12.1(b) and
13.2(a) shall be the exclusive right and remedy of Buyer with respect to any
Environmental Defect with respect to any Asset or other environmental matter.


(d)Environmental Deductibles. Notwithstanding anything herein to the contrary,
(i) in no event shall there be any adjustment to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect for which
the Remediation Amount does not exceed $50,000 (the “Individual Environmental
Threshold”); and (ii) in no event shall there be any adjustment to the Purchase
Price or other remedies provided by Seller for any Environmental Defect for
which the Remediation Amount exceeds the Individual Environmental Threshold
unless (A) the amount of the sum of (1) the aggregate Remediation Amounts of all
such Environmental Defects that exceed the Individual Environmental Threshold
(but excluding any Environmental Defects cured by Seller), plus (2) the
aggregate Title Defect Amounts of all Title Defects that exceed the Individual
Title Defect Threshold (but excluding any Title Defects cured by Seller),
exceeds (B) the Aggregate Deductible, after which point Buyer shall be entitled
to adjustments to the Purchase Price or other applicable remedies available
hereunder, but only with respect to the amount by which the aggregate amount of
such Remediation Amounts and Title Defect Amounts exceeds the Aggregate
Deductible. For the avoidance of doubt, if Seller retains any Assets pursuant to
Section 12.1(b)(ii), the Remediation Amounts relating to such retained Assets
will not be counted towards the Aggregate Deductible and will not be considered
for purposes of Section 7.4 and/or Section 8.4.


(e)Environmental Dispute Resolution. Seller and Buyer shall attempt to agree on
all Environmental Defects and Remediation Amounts prior to Closing. If Seller
and Buyer are unable to agree by Closing, the Environmental Defects and/or
Remediation Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 12.1(e). There shall be a single
arbitrator, who shall be an environmental attorney with at least ten (10) years’
experience in environmental matters involving oil and gas producing properties
in the regional area in which the affected Assets are located, as selected by
mutual agreement of Buyer and Seller within fifteen (15) days after the Closing
Date, or, absent such agreement, by the Houston, Texas office of the American
Arbitration Association (the “Environmental Arbitrator”). The arbitration
proceeding shall be held in Houston, Texas and shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
to the extent such rules do not conflict with the terms of this Section 12.1.
The Environmental Arbitrator’s determination shall be made within twenty (20)
days after submission of the matters in dispute and shall be final and binding
upon both

32

--------------------------------------------------------------------------------

Exhibit 10.2

Parties, without right of appeal. In making his determination, the Environmental
Arbitrator shall be bound by the rules set forth in this Section 12.1 and,
subject to the foregoing, may consider such other matters as in the opinion of
the Environmental Arbitrator are necessary or helpful to make a proper
determination. The Environmental Arbitrator, however, may not award Buyer any
greater Remediation Amount than the Remediation Amount claimed by Buyer in its
applicable Environmental Defect Notice. The Environmental Arbitrator shall act
as an expert for the limited purpose of determining the specific disputed
Environmental Defects and/or Remediation Amounts submitted by either Party and
may not award damages, interest or penalties to either Party with respect to any
matter. Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case to the Environmental Arbitrator. Each of Seller and Buyer
shall bear one-half of the costs and expenses of the Environmental Arbitrator.
To the extent that the award of the Environmental Arbitrator with respect to any
Remediation Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 3.5 or Section 3.6(a), then, within ten (10) days
after the Environmental Arbitrator delivers written notice to Buyer and Seller
of his award with respect to any Remediation Amount, and, subject to
Section 12.1(d), (i) Buyer shall pay to Seller the amount, if any, so awarded by
the Environmental Arbitrator to Seller, and (ii) Seller shall pay to Buyer the
amount, if any, so awarded by the Environmental Arbitrator to Buyer. Nothing
herein shall operate to cause Closing to be delayed on account of any
arbitration conducted pursuant to this Section 12.1(e), and, to the extent any
adjustments are not agreed upon by the Parties as of Closing, the Purchase Price
shall be adjusted therefor at Closing and the disputed portion of the
Remediation Amounts in dispute asserted by Buyer in good faith shall be
deposited into the Joint Control Account.


12.2NORM, Asbestos, Wastes and Other Substances. Buyer acknowledges that the
Assets have been used for exploration, development, and production of oil and
gas and that there may be petroleum, produced water, wastes or other substances
or materials located in, on or under the Assets or associated with the Assets.
Equipment and sites included in the Assets may contain asbestos, NORM or other
Hazardous Substances. NORM may affix or attach itself to the inside of wells,
materials and equipment as scale, or in other forms. The wells, materials and
equipment located on the Assets or included in the Assets may contain NORM,
asbestos and other wastes or Hazardous Substances. NORM containing material
and/or other wastes or Hazardous Substances may have come in contact with
various environmental media, including, water, soils or sediment. Special
procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media, wastes, asbestos, NORM and
other Hazardous Substances from the Assets. The presence of NORM or
asbestos-containing materials that are non-friable cannot be claimed as an
Environmental Defect, except to the extent constituting a violation of
Environmental Laws.


ARTICLE XIII
ASSUMPTION; INDEMNIFICATION; SURVIVAL


13.1Assumption by Buyer and Retention by Seller. Without limiting Buyer’s rights
to indemnity under this Article XIII, from and after Closing, (x) each of
EnerVest and FourPoint, severally and not jointly, assumes and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
and discharged) its Proportionate Share of, and (y) each of EnerVest XIII-A,
EnerVest XIII-WIB and EnerVest XIII-WIC jointly and severally assumes and hereby
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid and discharged) EnerVest’s Proportionate Share of, in each case,
(a) all obligations and Liabilities, known or unknown, arising from, based upon,
related to or associated with the Assets, regardless of whether such obligations
or Liabilities arose prior to, on or after the Effective Time, including
obligations and Liabilities relating in any manner to the use, ownership or
operation of the Assets, including obligations to (i) furnish makeup gas and/or
settle Imbalances according to the terms of applicable gas sales, processing,
gathering or transportation Contracts, (ii) pay Working Interests, royalties,
overriding royalties and other interest owners’ revenues or proceeds
attributable to sales of Hydrocarbons, including

33

--------------------------------------------------------------------------------

Exhibit 10.2

those held in suspense (including those amounts for which the Purchase Price was
adjusted pursuant to Section 3.3(b)(viii)), (iii) Decommission the Assets (the
“Decommissioning Obligations”), (iv) clean up and/or remediate the Assets in
accordance with applicable Contracts and Laws, and (v) perform all obligations
applicable to or imposed on the lessee, owner or operator under the Leases and
the Applicable Contracts, or as required by Law, and (b) all obligations and
Liabilities, known or unknown, arising from, based upon, related to or
associated with Buyer’s compliance (or failure thereof) with the terms and
requirements of the Chieftain Litigation Settlement to the extent relating to
the post-Closing operations of the Assets, (all of said obligations and
Liabilities described in clauses (a) and (b), subject to the exclusions below,
herein being referred to as the “Assumed Obligations”); provided that the
matters described in Sections 13.2(c) through 13.2(i) (collectively, “Retained
Obligations”) shall not become Assumed Obligations, in each case, until the
expiration of the applicable survival period of the indemnities for such matters
as set forth in Section 13.8, and the Assumed Obligations shall not include (1)
any such matters for which a Claim Notice has been delivered by Buyer to Seller
in accordance with Section 13.7 prior to the expiration of the applicable
survival period or (2) Seller’s obligations under Section 3.6(b).


13.2Indemnities of Seller. Effective as of Closing, subject to the limitations
set forth in Section 13.4 and Section 13.8 or otherwise in this Agreement,
Seller shall be responsible for, shall pay on a current basis, and hereby agrees
to defend, indemnify, hold harmless and forever release Buyer and its
Affiliates, and all of its and their respective equityholders, partners,
members, directors, officers, managers, employees, agents and representatives
(collectively, the “Buyer Indemnified Parties”) from and against any and all
Liabilities, whether or not relating to Third Party Claims or incurred in the
investigation or defense of any of the same or in asserting, preserving or
enforcing any of their respective rights hereunder, arising from, based upon,
related to or associated with:


(a)any breach by Seller of any of its representations or warranties contained in
Article IV;


(b)any breach by Seller of any of its covenants or agreements under this
Agreement;


(c)the ownership, use or operation of the Excluded Assets;


(d)Income Taxes imposed on Seller;


(e)the payment or improper payment of royalties, rentals and other similar lease
payments, in each case, attributable to Seller’s ownership of the Assets prior
to the Effective Time (other than for amounts held in suspense for which the
Purchase Price was adjusted pursuant to Section 3.3(b)(viii));


(f)Asset Taxes allocated to Seller in accordance with Section 16.2 (taking into
account, and without duplication of, (i) such Asset Taxes effectively borne by
Seller as a result of Purchase Price adjustments made pursuant to Sections 3.3,
3.5 and 3.6, as applicable, and (ii) any payments made from one Party to the
other in respect of Asset Taxes pursuant to Section 16.2(d));


(g)any Liabilities to Third Parties for personal injury or death and
attributable to Seller’s ownership of the Assets prior to the Effective Time;


(h)any Liabilities arising with respect to the Third Party Claims set forth in
Schedule 4.7(A);


(i)any Liabilities arising with respect to the Searle Litigation attributable to
Third Party Claims against Seller relating to Seller’s payment of or accounting
for Burdens on production attributable

34

--------------------------------------------------------------------------------

Exhibit 10.2

to Hydrocarbons produced from the Assets during the period of time prior to the
Effective Time; or


(j)any Liabilities arising with respect to the distribution of proceeds in
respect of the URC Related Interests attributable to the operation of the Assets
prior to the Closing Date.


13.3Indemnities of Buyer. Effective as of Closing, (x) each of EnerVest (and its
successors and assigns) and FourPoint (and its successors and assigns) shall,
severally and not jointly, assume and be responsible for, shall pay on a current
basis, and hereby agrees to defend, indemnify, hold harmless and forever
release, to the extent of its Proportionate Share, and (y) each of EnerVest
XIII-A, EnerVest XIII-WIB and EnerVest XIII-WIC, and its successors and assigns,
shall jointly and severally assume and be responsible for, shall pay on a
current basis, and hereby agrees to defend, indemnify, hold harmless and forever
release, to the extent of EnerVest’s Proportionate Share, in each case, Seller
and its Affiliates, and all of its and their respective equityholders, partners,
members, directors, officers, managers, employees, agents and representatives
(collectively, the “Seller Indemnified Parties”) from and against any and all
Liabilities, whether or not relating to Third Party Claims or incurred in the
investigation or defense of any of the same or in asserting, preserving or
enforcing any of their respective rights hereunder, arising from, based upon,
related to or associated with:


(a)any breach by Buyer of any of its representations or warranties contained in
Article V;


(b)any breach by Buyer of any of its covenants or agreements under this
Agreement; or


(c)the Assumed Obligations.


13.4Limitation on Liability.


(a)Seller shall not have any liability for any indemnification under
Section 13.2 of this Agreement (i) for any individual Liability unless the
amount with respect to such Liability exceeds $75,000 (the “Individual Indemnity
Threshold”), and (ii) until and unless the aggregate amount of all Liabilities
for which Claim Notices are delivered by Buyer exceeds the Indemnity Deductible,
and then only to the extent such Liabilities exceed the Indemnity Deductible.


(b)Notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to indemnify Buyer for aggregate Liabilities in excess of
an amount equal to twenty percent (20%) of the Purchase Price (the “Indemnity
Cap”).


(c)Notwithstanding the foregoing in this Section 13.4, the adjustments to the
Purchase Price under Section 3.3, Section 3.5, Section 3.6 or Section 3.7 and
any payments in respect thereof, and Liabilities for Retained Obligations under
Section 13.2(c), 13.2(d), 13.2(e), 13.2(f), 13.2(g) (but only to the extent of
actual insurance proceeds received by Seller less premiums and all costs
associated with such recoveries, otherwise the indemnity limits shall apply),
13.2(h), 13.2(i) or 13.2(j), shall not be limited by Sections 13.4(a) and
13.4(b) and the total amount of such adjustments and Liabilities from the first
dollar and without regard to the Individual Indemnity Threshold, the Indemnity
Deductible and the Indemnity Cap shall be applied or recovered in accordance
with the terms hereof.


13.5Express Negligence. EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.5, SECTION
6.10(A) AND SECTION 10.1(C), THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS,
RELEASE AND ASSUMED OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL
BE APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS, EXPENSES AND

35

--------------------------------------------------------------------------------

Exhibit 10.2

DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE GROSS, SOLE,
ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY. BUYER AND SELLER
ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
“CONSPICUOUS.”


13.6Exclusive Remedy. Notwithstanding anything to the contrary contained in this
Agreement, the Parties agree that, from and after Closing, Section 6.5, Section
6.10(a), Section 10.1(c), Section 11.1(c), Section 13.2 and Section 13.3 contain
the Parties’ exclusive remedies against each other with respect to the
transactions contemplated hereby, including breaches of the representations,
warranties, covenants and agreements of the Parties contained in this Agreement
or in any document or certificate delivered pursuant to this Agreement. Except
as specified in Section 11.1(c), Section 13.2, effective as of Closing, Buyer,
on its own behalf and on behalf of the Buyer Indemnified Parties, hereby
releases, remises and forever discharges Seller and its Affiliates and all of
such Persons’ equityholders, partners, members, directors, officers, employees,
agents and representatives from any and all suits, legal or administrative
proceedings, claims, demands, damages, losses, costs, Liabilities, interest or
causes of action whatsoever, at Law or in equity, known or unknown, which Buyer
or the Buyer Indemnified Parties might now or subsequently have, based on,
relating to or arising out of this Agreement, the transactions contemplated by
this Agreement, the ownership, use or operation of any of the Assets prior to
Closing or the condition, quality, status or nature of any of the Assets prior
to Closing, including rights to contribution under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended,
breaches of statutory or implied warranties, nuisance or other tort actions,
rights to punitive damages, common law rights of contribution and rights under
insurance maintained by Seller or any of its Affiliates (except as provided in
Section 11.3(b)).


13.7Indemnification Procedures. All claims for indemnification under Section
6.5, Section 6.10(a), Section 10.1(c), Section 13.2 and Section 13.3 shall be
asserted and resolved as follows:


(a)For purposes of Section 6.5, Section 6.10(a), Section 10.1(c) and this
Article XIII, the term “Indemnifying Party” when used in connection with
particular Liabilities shall mean the Party or Parties having an obligation to
indemnify the other Party and/or other Persons with respect to such Liabilities
pursuant to Section 6.5, Section 6.10(a), Section 10.1(c) or this Article XIII,
and the term “Indemnified Party” when used in connection with particular
Liabilities shall mean the Party and/or other Persons having the right to be
indemnified with respect to such Liabilities by the Indemnifying Party pursuant
to Section 6.5, Section 6.10(a), Section 10.1(c) or this Article XIII.


(b)To make a claim for indemnification under Section 6.5, Section 6.10(a),
Section 10.1(c), Section 13.2 or Section 13.3, an Indemnified Party shall notify
the Indemnifying Party of its claim under this Section 13.7, including the
specific details of and specific basis under this Agreement for its claim (the
“Claim Notice”). In the event that the claim for indemnification is based upon a
claim by a Third Party against the Indemnified Party (a “Third Party Claim”),
the Indemnified Party shall provide its Claim Notice promptly after the
Indemnified Party has actual knowledge of the Third Party Claim and shall
enclose a copy of all papers (if any) served with respect to the Third Party
Claim; provided that the failure of any Indemnified Party to give notice of a
Third Party Claim as provided in this Section 13.7(b) shall not relieve the
Indemnifying Party of its obligations under Section 6.5, Section 6.10(a),
Section 10.1(c), Section 13.2 or Section 13.3 (as applicable) except to the
extent such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Third Party Claim or
otherwise materially prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim. In the event that the claim for indemnification
is based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement,

36

--------------------------------------------------------------------------------

Exhibit 10.2

the Claim Notice shall specify the representation, warranty, covenant or
agreement that was inaccurate or breached.


(c)In the case of a claim for indemnification based upon a Third Party Claim,
the Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its
obligation to defend and indemnify the Indemnified Party against such Third
Party Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such thirty (30) day
period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Party and that is not prejudicial to the Indemnifying Party.


(d)If the Indemnifying Party admits its obligation to defend and indemnify the
Indemnified Party against a Third Party Claim, it shall have the right and
obligation to diligently defend, at its sole cost and expense, the Indemnified
Party against such Third Party Claim. The Indemnifying Party shall have full
control of such defense and proceedings, including any compromise or settlement
thereof. If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate in contesting any Third Party Claim which the Indemnifying Party
elects to contest. The Indemnified Party may participate in, but not control, at
its own expense, any defense or settlement of any Third Party Claim controlled
by the Indemnifying Party pursuant to this Section 13.7(d). An Indemnifying
Party shall not, without the written consent of the Indemnified Party,
(i) settle any Third Party Claim or consent to the entry of any judgment with
respect thereto which does not include an unconditional written release of the
Indemnified Party from all liability in respect of such Third Party Claim or
(ii) settle any Third Party Claim or consent to the entry of any judgment with
respect thereto in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity).


(e)If the Indemnifying Party does not admit its obligation or admits its
obligation to defend and indemnify the Indemnified Party against a Third Party
Claim, but fails to diligently prosecute, indemnify against or settle the Third
Party Claim, then the Indemnified Party shall have the right to defend against
the Third Party Claim at the sole cost and expense of the Indemnifying Party,
with counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof. If
the Indemnifying Party has not yet admitted its obligation to defend and
indemnify the Indemnified Party against a Third Party Claim, the Indemnified
Party shall send written notice to the Indemnifying Party of any proposed
settlement and the Indemnifying Party shall have the option for ten (10) days
following receipt of such notice to (i) admit in writing its liability to
indemnify the Indemnified Party from and against the liability and consent to
such settlement, (ii) if liability is so admitted, reject, in its reasonable
judgment, the proposed settlement, or (iii) deny liability. Any failure by the
Indemnifying Party to respond to such notice shall be deemed to be an election
under subsection (iii) above.


(f)In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to (i) cure the Liabilities complained of, (ii) admit its
liability for such Liability or (iii) dispute the claim for such Liabilities. If
the Indemnifying Party does not notify the Indemnified Party within such thirty
(30) day period that it has cured the Liabilities or that it disputes the claim
for such Liabilities, the amount of such Liabilities shall conclusively be
deemed a liability of the Indemnifying Party hereunder.


13.8Survival.



37

--------------------------------------------------------------------------------

Exhibit 10.2

(a)Except for the Specified Representations and the representations and
warranties in Section 4.14, the representations and warranties of the Parties in
Article IV and Article V and the covenants and agreements of the Parties in
Sections 6.1 and 9.4 shall survive Closing for a period of one (1) year. The
Specified Representations shall survive Closing without time limit. The
representations and warranties of Seller in Section 4.14 shall survive until the
expiration of the applicable statute of limitations. The representation and
warranty of Seller in Section 11.1(b) shall terminate as of the expiration of
the Survival Period. Subject to the foregoing and Section 13.8(b), the remainder
of this Agreement shall survive Closing without time limit. Representations,
warranties, covenants and agreements shall be of no further force or effect
after the date of their expiration; provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.


(b)The indemnities in Section 13.2(a), Section 13.2(b), Section 13.3(a)
and Section 13.3(b) shall terminate as of the expiration date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to matters for which a specific written
claim for indemnity has been delivered to the Indemnifying Party on or before
such expiration date. Seller’s indemnity in Section 13.2(g) shall terminate
twelve (12) months after the Closing. Seller’s indemnity in Section 13.2(e)
shall terminate two (2) years after the Closing. Seller’s indemnities in
Sections 13.2(d), 13.2(f), 13.2(h), 13.2(i) and 13.2(j) shall terminate after
the expiration of any applicable statute of limitations. Seller’s indemnities in
Section 13.2(c) shall survive Closing without time limit. Buyer’s indemnities in
Section 6.5, Section 6.10(a), Section 10.1(c) and Section 13.3(c) shall survive
Closing without time limit and shall be deemed covenants running with the Assets
(provided that each of EnerVest and FourPoint and its successors and assigns
shall not be released from any of, and shall remain severally and not jointly
liable to the Seller Indemnified Parties for, the obligations and Liabilities of
such Person under such Sections of this Agreement upon any transfer or
assignment of any Asset).


13.9Waiver of Right to Rescission. Seller and Buyer acknowledge that, following
Closing, the payment of money, as limited by the terms of this Agreement, shall
be adequate compensation for breach of any representation, warranty, covenant or
agreement contained herein or for any other claim arising in connection with or
with respect to the transactions contemplated by this Agreement. As the payment
of money shall be adequate compensation, following Closing, Buyer and Seller
waive any right to rescind this Agreement or any of the transactions
contemplated hereby.


13.10Insurance. The amount of any Liabilities for which any of the Buyer
Indemnified Parties is entitled to indemnification under this Agreement or in
connection with or with respect to the transactions contemplated by this
Agreement shall be reduced by any corresponding insurance proceeds from
insurance policies carried by a Party realized or that could reasonably be
expected to be realized by such Party if a claim were properly pursued under the
relevant insurance arrangements (net of any collection costs, and excluding the
proceeds of any insurance underwritten by the Party claiming indemnity or its
Affiliates).


13.11Non-Compensatory Damages. None of the Buyer Indemnified Parties nor the
Seller Indemnified Parties shall be entitled to recover from Seller or Buyer, as
applicable, or their respective Affiliates, any special, indirect,
consequential, punitive, exemplary, remote or speculative damages (including
damages for lost profits of any kind) arising under or in connection with this
Agreement or the transactions contemplated hereby, except to the extent any such
Party suffers such damages to a Third Party, which damages (including costs of
defense and reasonable attorneys’ fees incurred in connection with defending
against such damages) shall not be excluded by this provision as to recovery
hereunder. Subject to the preceding sentence, each of Buyer, on behalf of each
of the Buyer Indemnified Parties, and Seller, on behalf of each of the Seller
Indemnified Parties, waives any right to recover any special, indirect,
consequential,

38

--------------------------------------------------------------------------------

Exhibit 10.2

punitive, exemplary, remote or speculative damages (including damages for lost
profits of any kind) arising in connection with or with respect to this
Agreement or the transactions contemplated hereby.


13.12Disclaimer of Application of Anti-Indemnity Statutes. The Parties
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement and/or the transactions contemplated hereby.


ARTICLE XIV
TERMINATION, DEFAULT AND REMEDIES


14.1Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to Closing:


(a)by Seller, at Seller’s option, if any of the conditions set forth in
Article VIII have not been satisfied on or before the Closing Date, and,
following written notice thereof from Seller to Buyer specifying the reason such
condition is unsatisfied (including any breach by Buyer of this Agreement), such
condition remains unsatisfied for a period of ten (10) Business Days after
Buyer’s receipt of written notice thereof from Seller;


(b)by Buyer, at Buyer’s option, if any of the conditions set forth in Article
VII have not been satisfied on or before the Closing Date, and, following
written notice thereof from Buyer to Seller specifying the reason such condition
is unsatisfied (including any breach by Seller of this Agreement), such
condition remains unsatisfied for a period of ten (10) Business Days after
Seller’s receipt of written notice thereof from Buyer;


(c)by Buyer if the condition set forth in Section 7.4 has not been satisfied on
or before the Closing Date or by Seller if the condition set forth in
Section 8.4 is not satisfied on or before the Closing Date;


(d)by Seller or Buyer if Closing shall not have occurred on or before July 31,
2014; or


(e)by Seller if the Deposit has not been made by Buyer within three (3) Business
Days of the Execution Date in accordance with Section 3.2(a);
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.
14.2Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Section 14.1 hereof, then, except as provided in Section 3.2 and except for the
provisions of Sections 10.1(c) through (f), 10.2, 10.3, 13.11, this
Section 14.2, Section 14.3, Article I and Article XVI (other than
Sections 16.2(d), 16.2(e), 16.2(f), 16.2(g), 16.7 and 16.8) and such of the
defined terms set forth in Section 15.1 to give context to such Sections, this
Agreement shall forthwith become void, and the Parties shall have no liability
or obligation hereunder except and to the extent such termination results from
the material breach by a Party of any of its covenants or agreements hereunder
in which case the other Party shall have the right to seek all remedies
available at law or in equity, including specific performance, for such material
breach; provided that if Seller is entitled to and elects to retain the Deposit
as partial payment of its damages pursuant to Section 3.2, then Seller shall not
also be entitled to seek specific performance.



39

--------------------------------------------------------------------------------

Exhibit 10.2

14.3Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Seller all title, engineering, geological and
geophysical data, environmental assessments and/or reports, maps and other
information furnished by Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of the Assets, in each case in
accordance with the Confidentiality Agreement, and an officer of Buyer shall
certify same to Seller in writing.


ARTICLE XV
DEFINED TERMS


15.1Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 15.1 unless the context requires otherwise.


“Accounting Arbitrator” shall have the meaning set forth in Section 3.7(c).
“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.
“AFEs” shall have the meaning set forth in Section 4.13.
“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Aggregate Deductible” shall mean an amount equal to one and one-half percent
(1.5%) of the Purchase Price.
“Agreement” shall have the meaning set forth in the introductory paragraph
herein.
“Allocated Values” shall have the meaning set forth in Section 3.8.
“Applicable Contracts” shall mean all Contracts to which Seller is a party or is
bound relating to any of the Assets and (in each case) that will be binding on
Buyer after Closing, including: communitization agreements; net profits
agreements; production payment agreements; area of mutual interest agreements;
joint venture agreements; confidentiality agreements; farmin and farmout
agreements; bottom hole agreements; crude oil, condensate and natural gas
purchase and sale, gathering, transportation and marketing agreements;
hydrocarbon storage agreements; acreage contribution agreements; operating
agreements; balancing agreements; pooling declarations or agreements;
unitization agreements; processing agreements; saltwater disposal agreements;
facilities or equipment leases; and other similar contracts and agreements, but
exclusive of any master service agreements and Contracts relating to the
Excluded Assets.
“Asset Taxes” shall mean ad valorem, property, severance, production, sales, use
and similar Taxes (which for the avoidance of doubt, does not include income,
franchise or similar Taxes) based upon or measured by the ownership or operation
of the Assets or the production of Hydrocarbons therefrom or the receipt of
proceeds therefrom.
“Assets” shall have the meaning set forth in Section 2.1.
“Assignment” shall mean the Assignment and Bill of Sale from Seller to Buyer,
pertaining to the Assets, substantially in the form attached to this Agreement
as Exhibit B-1.

40

--------------------------------------------------------------------------------

Exhibit 10.2

“Assumed Obligations” shall have the meaning set forth in Section 13.1.
“Bank” shall have the meaning set forth in Section 3.2(a).
“Burden” shall mean any and all royalties (including lessor’s royalty),
overriding royalties, production payments, net profits interests and other
burdens upon, measured by or payable out of production (excluding, for the
avoidance of doubt, any Asset Taxes and Income Taxes).
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Denver, Colorado are generally open for business.
“Buyer” shall have the meaning set forth in the introductory paragraph herein.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 13.2.
“Buyer’s Representatives” shall have the meaning set forth in Section 10.1(a).
“Casualty Loss” shall have the meaning set forth in Section 11.3(b).
“Chieftain Class” shall mean the royalty owners within the description of the
certified class in the Chieftain Class Action Litigation and who have not filed
a request for exclusion.
“Chieftain Class Action Litigation” shall mean that class action which was
pending in the United States District Court, Western District of Oklahoma,
styled and numbered: Chieftain Royalty Company and Jack Lancet, on behalf of
themselves and the class, as representatives of the class v. QEP Energy Company,
Case No. CIV-11-212-R.
“Chieftain Litigation Settlement” shall mean the Stipulation and Agreement of
Settlement, dated February 13, 2013, between Chieftain Royalty Company and Jack
Lancet, on behalf of themselves and the Chieftain Class, as representatives of
the Chieftain Class, and Seller settling all claims in the Chieftain Class
Action Litigation.
“Claim Notice” shall have the meaning set forth in Section 13.7(b).
“Closing” shall have the meaning set forth in Section 9.1.
“Closing Date” shall have the meaning set forth in Section 9.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” shall mean, with regards to EnerVest, that certain
Confidentiality Agreement between Seller and EV, dated as of February 5, 2014,
and with regards to FourPoint, that certain Confidentiality Agreement between
Seller and FourPoint, Ltd., dated as of February 11, 2014.
“Consent” shall have the meaning set forth in Section 4.4.
“Contract” shall mean any written or oral contract, agreement or any other
legally binding arrangement, but excluding, however, any Lease, pooling order,
easement, right-of-way, permit or other instrument creating or evidencing an
interest in the Assets or any real or immovable property related to or used in
connection with the operations of any Assets.
“Cure Period” shall have the meaning set forth in Section 11.2(c).

41

--------------------------------------------------------------------------------

Exhibit 10.2

“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after the assignment of properties similar to the Assets.
“Decommission” and “Decommissioning” shall mean all dismantling and
decommissioning activities and obligations as are required by Law, any
Governmental Authority or agreements including all well plugging, replugging and
abandonment, facility dismantlement and removal, pipeline and flowline removal,
dismantlement and removal of all other property of any kind related to or
associated with operations or activities and associated site clearance, site
restoration and site remediation.
“Decommissioning Obligations” shall have the meaning set forth in Section 13.1.
“Defensible Title” shall mean such title of Seller with respect to the Wells,
the Well Locations and the Sections set forth on Section 3.8 that, as of the
Effective Time and the Execution Date and subject to Permitted Encumbrances:
(a)    with respect to each Well or Well Location set forth on Schedule 3.8
(subject to the depth restrictions set forth on Exhibit A, and, for a Well,
limited to any currently producing formations, and, for a Well Location, limited
to the applicable Target Formations set forth on Schedule 3.8 for such Well
Location), entitles Seller to receive not less than the Net Revenue Interest set
forth on Schedule 3.8 for such Well or Well Location, except for (i) decreases
in connection with those operations in which Seller or its successors or assigns
may from and after the Execution Date, with Buyer’s consent, elect to be a
non-consenting co-owner, (ii) decreases resulting from the establishment or
amendment (with Buyer’s consent where Seller’s consent is required and Seller
has Knowledge of such establishment or amendment) from and after the Execution
Date of pools or units, (iii) decreases required to allow other Working Interest
owners to make up past underproduction or pipelines to make up past under
deliveries, and (iv) as otherwise set forth on Exhibit A-1 or Schedule 3.8;
(b)    with respect to each Section (subject to the depth restrictions set forth
on Exhibit A-2 and the applicable Target Formations set forth on Schedule 3.8),
entitles Seller to receive not less than the Net Acres set forth on Schedule 3.8
for such Section, except for (i) decreases in connection with those operations
in which Seller or its successors or assigns may from and after the Execution
Date, with Buyer’s consent, elect to be a non-consenting co-owner, (ii)
decreases resulting from the establishment or amendment (with Buyer’s consent
where Seller’s consent is required and Seller has Knowledge of such
establishment or amendment) from and after the Execution Date of pools or units,
(iii) decreases required to allow other Working Interest owners to make up past
underproduction or pipelines to make up past under deliveries, and (iv) as
otherwise set forth on Exhibit A-2 or Schedule 3.8;
(c)    with respect to each Well or Well Location set forth on Schedule 3.8
(subject to the depth restrictions set forth on Exhibit A, and, for a Well,
limited to any currently producing formations, and, for a Well Location, limited
to the applicable Target Formations set forth on Schedule 3.8 for such Well
Location), obligates Seller to bear not more than the Working Interest set forth
on Schedule 3.8 for such Well or Well Location, except (i) increases resulting
from contribution requirements with respect to defaulting co-owners under
applicable operating agreements, (ii) increases to the extent that such
increases are accompanied by a proportionate increase in Seller’s Net Revenue
Interest, and (iii) as otherwise set forth on Exhibit A-1 or Schedule 3.8; and
(d)    is free and clear of all Encumbrances.

42

--------------------------------------------------------------------------------

Exhibit 10.2

“Deposit” shall have the meaning set forth in Section 3.2(a).
“Designated Well Costs” shall have the meaning set forth in Section 2.3.
“Digital Records” shall have the meaning set forth in Section 6.12.
“Dispute Notice” shall have the meaning set forth in Section 3.6(a).
“Disputed Title Matters” shall have the meaning set forth in Section 11.2(j).
“Effective Time” shall mean 7:00 a.m. (Central Time) on January 1, 2014.
“email” shall have the meaning set forth in Section 16.6.
“Encumbrance” shall mean any lien, mortgage, security interest, pledge, net
profits interest, production payment, charge or similar encumbrance.
“EnerVest” shall have the meaning set forth in the introductory paragraph
herein.
“EnerVest XIII-A” shall have the meaning set forth in the introductory paragraph
herein.
“EnerVest XIII-WIB” shall have the meaning set forth in the introductory
paragraph herein.
“EnerVest XIII-WIC” shall have the meaning set forth in the introductory
paragraph herein.
“Environmental Arbitrator” shall have the meaning set forth in Section 12.1(e).
“Environmental Claim Date” shall have the meaning set forth in Section 12.1(a).
“Environmental Condition” shall mean (a) a condition existing on the Execution
Date with respect to the air, soil, subsurface, surface waters, ground waters
and/or sediments that causes an Asset (or Seller with respect to an Asset) not
to be in compliance with any Environmental Law or (b) the existence as of the
Execution Date with respect to the Assets or their operation thereof of any
environmental pollution, contamination or degradation where remedial or
corrective action is presently required (or if known, would be presently
required) under Environmental Laws.
“Environmental Defect” shall mean an Environmental Condition with respect to an
Asset.
“Environmental Defect Notice” shall have the meaning set forth in
Section 12.1(a).
“Environmental Laws” shall mean all applicable Laws in effect as of the
Execution Date, including common law, relating to the protection of the public
health, welfare and the environment, including, those Laws relating to the
storage, handling and use of chemicals and other Hazardous Substances and those
Laws relating to the generation, processing, treatment, storage, transportation,
disposal or other management thereof. The term “Environmental Laws” does not
include good or desirable operating practices or standards that may be employed
or adopted by other oil and gas well operators or recommended by a Governmental
Authority.
“EV” shall have the meaning set forth in the introductory paragraph herein.
“EV Operating” shall have the meaning set forth in Section 5.8.

43

--------------------------------------------------------------------------------

Exhibit 10.2

“Exchange” shall have the meaning set forth in Section 16.17.
“Excluded Assets” shall mean (a) all of Seller’s corporate minute books,
financial records and other business records that relate to Seller’s business
generally (including the ownership and operation of the Assets); (b) to the
extent that they do not relate to the Assumed Obligations for which Buyer is
providing indemnification hereunder, all trade credits, all accounts, all
receivables and all other proceeds, income or revenues attributable to the
Assets and attributable to any period of time prior to the Effective Time; (c)
to the extent that they do not relate to the Assumed Obligations for which Buyer
is providing indemnification hereunder, all claims and causes of action of
Seller arising under or with respect to any Contract that are attributable to
periods of time prior to the Effective Time (including claims for adjustments or
refunds); (d) subject to Section 11.3 and to the extent that they do not relate
to the Assumed Obligations for which Buyer is providing indemnification
hereunder, all rights and interests of Seller (i) under any policy or agreement
of insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events or damage to or destruction of property; (e) Seller’s rights with respect
to all Hydrocarbons produced and sold from the Assets with respect to all
periods prior to the Effective Time; (f) all claims of Seller or its Affiliates
for refunds of, rights to receive funds from any Governmental Authority or loss
carry forwards or credits with respect to (i) Asset Taxes attributable to any
period prior to the Effective Time, (ii) Income Taxes or (iii) any Taxes
attributable to the Excluded Assets; (g) all of Seller’s personal computers and
associated peripherals and all of Seller’s radio and telephone equipment; (h)
all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property; (i) all
documents and instruments of Seller that may be protected by an attorney-client
privilege or any attorney work product doctrine; (j) all data of Seller that
cannot be disclosed to Buyer as a result of confidentiality arrangements under
agreements with Third Parties; (k) all audit rights of Seller arising under any
of the Applicable Contracts or otherwise with respect to any period prior to the
Effective Time or to any of the Excluded Assets, except for any Imbalances
assumed by Buyer; (l) all geophysical and other seismic and related technical
data and information relating to the Assets which Seller may not disclose,
assign or transfer under its existing agreements and licenses without making any
additional payments or incurring any liabilities or obligations except to the
extent such payments, liabilities and obligations are permitted to be assumed by
Buyer under the applicable agreements and the same are assumed by Buyer; (m)
documents prepared or received by Seller or its Affiliates with respect to (i)
lists of prospective purchasers for such transactions compiled by Seller, (ii)
bids submitted by other prospective purchasers of the Assets, (iii) analyses by
Seller or its Affiliates of any bids submitted by any prospective purchaser,
(iv) correspondence between or among Seller, its respective representatives, and
any prospective purchaser other than Buyer and (v) correspondence between Seller
or any of its representatives with respect to any of the bids, the prospective
purchasers or the transactions contemplated by this Agreement; (n) any offices,
office leases and any personal property located in or on such offices or office
leases; (o) any other assets specifically listed on Exhibit C; (p) any Hedge
Contracts; (q) any debt instruments of Seller; (r) all interests of Seller in
the townships in Custer, Dewey and Ellis Counties, Oklahoma set forth on Exhibit
C; (s) all of Seller’s personnel files and records and (t) any assets described
in Section 2.1(d) or Section 2.1(e) that are not assignable.
“Execution Date” shall have the meaning set forth in the introductory paragraph
herein.
“Final Price” shall have the meaning set forth in Section 3.6(a).
“Final Settlement Statement” shall have the meaning set forth in Section 3.6(a).
“FourPoint” shall have the meaning set forth in the introductory paragraph
herein.
“GAAP” shall mean United States generally accepted accounting principles.

44

--------------------------------------------------------------------------------

Exhibit 10.2

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or Taxing Authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“Guarantees” shall have the meaning set forth in Section 6.5.
“Hazardous Substances” shall mean any pollutants, contaminants, toxins or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws, including NORM and other substances referenced in
Section 12.2.
“Hedge Contract” shall mean any Contract to which Seller or any of its
Affiliates is a party with respect to any swap, forward, future or derivative
transaction or option or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.
“Identified Employees” shall have the meaning set forth in Section 6.10(a).
“Imbalances” shall mean all Well Imbalances and Pipeline Imbalances.
“Income Taxes” shall mean any income, franchise and similar Taxes.
“Indemnified Party” shall have the meaning set forth in Section 13.7(a).
“Indemnifying Party” shall have the meaning set forth in Section 13.7(a).
“Indemnity Cap” shall have the meaning set forth in Section 13.4(b).
“Indemnity Deductible” shall mean an amount equal to one and one-half percent
(1.5%) of the Purchase Price.
“Individual Environmental Threshold” shall have the meaning set forth in
Section 12.1(d).
“Individual Indemnity Threshold” shall have the meaning set forth in
Section 13.4(a).
“Individual Title Defect Threshold” shall have the meaning set forth in
Section 11.2(i).
“Interim Period” shall mean that period of time commencing with the Effective
Time and ending at 7:00 a.m. (Central Time) on the Closing Date.
“Joint Control Account” shall have the meaning set forth in Section 3.2(a).
“Knowledge” shall mean with respect to Seller, the actual knowledge (without
investigation) of the following Persons: Jim Mueggenborg, field operations; Mike
Reitz, Operation Manager; Alice Ley, Vice President and Controller; Mike
Watanabe, Vice President, Land; Richard Gill, Manager, Title and Lease; Harriet
Connolly, landman; and Otto Svendsen, General Manager, Midcontinent Division.

45

--------------------------------------------------------------------------------

Exhibit 10.2

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Leases” shall have the meaning set forth in Section 2.1(a).
“Liabilities” shall mean any and all claims, obligations, causes of action,
payments, charges, demands, judgments, assessments, liabilities, losses,
damages, penalties, fines and costs and expenses, including any attorneys’ fees,
legal or other expenses incurred in connection therewith and including
liabilities, costs, losses and damages for personal injury or death or property
damage or environmental damage or Remediation.
“Material Adverse Effect” shall mean an event or circumstance that, individually
or in the aggregate, (x) with respect to Seller, results in (i) a material
adverse effect on the ownership, operation or value of the Assets that is
reasonably expected to equal or exceed ten percent (10%) of the Purchase Price
or (ii) a material adverse effect on the ability of Seller to consummate the
transactions contemplated by this Agreement and perform its obligations
hereunder, and (y) with respect to Buyer, results in a material adverse effect
on the ability of Buyer to consummate the transactions contemplated by this
Agreement and perform its obligations hereunder; provided, however, that a
Material Adverse Effect shall not include any material adverse effect resulting
from: (a) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (b) any action or omission of either Party taken
in accordance with the terms of this Agreement without the violation thereof or
with the prior written consent of the other Party; (c) changes in general
market, economic, financial or political conditions (including changes in
commodity prices, fuel supply or transportation markets, interest or rates) in
the area in which the Assets are located, the United States or worldwide;
(d) changes in conditions or developments generally applicable to the oil and
gas industry in the area where the Assets are located; (e) acts of God,
including hurricanes, tornados, storms or other naturally occurring events;
(f) acts or failures to act of Governmental Authorities; (g) civil unrest, any
outbreak of disease or hostilities, terrorist activities or war or any similar
disorder; (h) matters that are cured or no longer exist by the earlier of
Closing and the termination of this Agreement; (i) a change in Laws and any
interpretations thereof from and after the Execution Date; (j) any
reclassification or recalculation of reserves in the ordinary course of
business; (k) changes in the prices of Hydrocarbons; and (l) natural declines in
well performance.
“Material Contracts” shall have the meaning set forth in Section 4.8(a).
“Mineral Fee Interests” shall have the meaning set forth in Section 2.1(a).
“Net Acre” shall mean, as computed separately (a) with respect to each Section,
in each case subject to the depth restrictions set forth on Exhibit A-2 and with
respect to the applicable Target Formations set forth on Schedule 3.8 only, (i)
the number of gross acres in the lands covered by such Section, multiplied by
(ii) the undivided percentage interest in oil, gas and other minerals covered by
such Section in such lands, multiplied by (iii) Seller’s portion of such
undivided percentage interest that is burdened with the obligation to bear and
pay costs and expenses, and (b) with respect to each other property included in
the Assets, (i) the number of gross acres in the lands covered by such Asset,
multiplied by (ii) the undivided percentage interest in oil, gas and other
minerals covered by such Asset in such lands, multiplied by (iii) Seller’s
portion of such undivided percentage interest that is burdened with the
obligation to bear and pay costs and expenses.
“Net Revenue Interest” shall mean, with respect to any Well or Well Location set
forth on Schedule 3.8 (subject to the depth restrictions set forth on Exhibit A,
and, for a Well, limited to any currently producing formations, and, for a Well
Location, limited to the applicable Target Formations set forth on Schedule 3.8
for such Well Location), the interest in and to all Hydrocarbons produced, saved
and sold from or allocated to such Well or Well Location (subject to the depth
restrictions set forth on Exhibit A, and, for a Well, limited

46

--------------------------------------------------------------------------------

Exhibit 10.2

to any currently producing formations, and, for a Well Location, limited to the
applicable Target Formations set forth on Schedule 3.8 for such Well Location),
after giving effect to all Burdens.
“NORM” shall mean naturally occurring radioactive material.
“Operating Expenses” shall have the meaning set forth in Section 2.3.
“Overhead Costs” shall mean with respect to those Assets that are operated by
Seller or a Third Party and (a) are burdened by an existing joint operating
agreement covering such Assets, the amount representing the overhead or general
and administrative fee that is charged to other Working Interest owners with
interests in the related Assets as set forth in the accounting procedures
attached to such joint operating agreement, which amount is attributable to the
Assets during the Interim Period, and (b) with respect to those Assets that are
not burdened by an existing joint operating agreement, an amount equal to a
portion of $12,000 per Well per month undergoing drilling or completion
operations and $1,200 per producing Well per month attributable to the Assets
during the Interim Period.
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph herein.
“Permitted Encumbrances” shall mean:
a.the terms and conditions of all Leases and all Burdens if the net cumulative
effect of such Leases and Burdens (i) does not operate to reduce the Net Revenue
Interest of Seller with respect to any Well or Well Location set forth on
Schedule 3.8 to an amount less than the Net Revenue Interest set forth on
Schedule 3.8 for such Well or Well Location, (ii) does not obligate Seller to
bear a Working Interest with respect to any Well or Well Location set forth on
Schedule 3.8 in any amount greater than the Working Interest set forth on
Schedule 3.8 for such Well or Well Location (unless the Net Revenue Interest for
such Well or Well Location is greater than the Net Revenue Interest set forth on
Schedule 3.8 in the same or greater proportion as any increase in such Working
Interest), and (iii) does not operate to reduce the Net Acres of Seller with
respect to any Section set forth on Schedule 3.8 to an amount less than the Net
Acres set forth on Schedule 3.8 for such Section;


b.preferential rights to purchase and required consents to assignment and
similar agreements set forth in Schedules 4.10 and 4.4, respectively;


c.liens for Taxes or assessments not yet due or delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;


d.Customary Post-Closing Consents;


e.conventional rights of reassignment;


f.such Title Defects as Buyer may have waived or is deemed to have waived
pursuant to the terms of this Agreement;


g.all applicable Laws and all rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Law, to terminate such right, power, franchise, grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to use such property in a manner which does not materially
impair the use of such property for the purposes for which it is currently owned
and operated; or (iv) to enforce any

47

--------------------------------------------------------------------------------

Exhibit 10.2

obligations or duties affecting the Assets to any Governmental Authority with
respect to any franchise, grant, license or permit;


h.rights of a common owner of any interest in rights-of-way, permits or
easements held by Seller and such common owner as tenants in common or through
common ownership;


i.easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, removal of timber, grazing, logging operations, canals,
ditches, reservoirs and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities and equipment, which, in each case, do
not materially impair the ownership or operation or use of the affected Assets;


j.vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or which are
being contested in good faith by appropriate proceedings by or on behalf of
Seller;


k.liens created under Leases and/or operating agreements or by operation of Law
in respect of obligations that are not yet due or that are being contested in
good faith by appropriate proceedings by or on behalf of Seller;


l.with respect to any interest in the Assets acquired through compulsory
pooling, failure of the records of any Governmental Authority to reflect Seller
as the owner of an Asset;


m.any Encumbrance affecting the Assets that is discharged by Seller at or prior
to Closing;


n.any matters referenced and set forth on Exhibit A, Exhibit A-1, Exhibit A-2,
Exhibit A-3 or Schedule 3.8 and all litigation set forth in Schedule 4.7;


o.mortgage liens burdening a lessor’s interest in the Assets; and


p.the terms and conditions of all Contracts (including the Applicable Contracts)
if the net cumulative effect of such Contracts (i) does not materially interfere
with the operation or use of any of the Assets (as currently operated and used),
(ii) does not operate to reduce the Net Revenue Interest of Seller with respect
to any Well or Well Location set forth on Schedule 3.8 to an amount less than
the Net Revenue Interest set forth on Schedule 3.8 for such Well or Well
Location, (iii) does not obligate Seller to bear a Working Interest with respect
to any Well or Well Location set forth on Schedule 3.8 in any amount greater
than the Working Interest set forth on Schedule 3.8 for such Well or Well
Location (unless the Net Revenue Interest for such Well or Well Location is
greater than the Net Revenue Interest set forth on Schedule 3.8 in the same or
greater proportion as any increase in such Working Interest), and (iv) does not
operate to reduce the Net Acres of Seller with respect to any Section set forth
on Schedule 3.8 to an amount less than the Net Acres set forth on Schedule 3.8
for such Section.


“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

48

--------------------------------------------------------------------------------

Exhibit 10.2

“Personal Property” shall have the meaning set forth in Section 2.1(f).
“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller under
any Contract relating to the purchase and sale, gathering, transportation,
storage, processing (including any production handling and processing at a
separation facility) or marketing of Hydrocarbons and the quantity of
Hydrocarbons attributable to the Assets actually delivered by Seller pursuant to
the relevant Contract, together with any appurtenant rights and obligations
concerning production balancing at the delivery point into the relevant sale,
gathering, transportation, storage or processing facility.
“Preferential Purchase Right” shall have the meaning set forth in Section 4.10.
“Preliminary Settlement Statement” shall have the meaning set forth in
Section 3.5.
“Proportionate Share” shall have the meaning set forth in the Recitals.
“Purchase Price” shall have the meaning set forth in Section 3.1.
“Records” shall have the meaning set forth in Section 2.1(h).
“Remediation” shall mean, with respect to an Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required under Environmental Laws
to correct or remove such Environmental Condition.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of ten
percent (10%)) of the cost (net to Seller’s interest prior to the consummation
of the transactions contemplated by this Agreement) of the most cost-effective
Remediation of such Environmental Condition.
“Retained Obligations” shall have the meaning set forth in Section 13.1.
“Searle Litigation” shall mean that action which was pending in the District
Court, Caddo County, Oklahoma, set forth in Schedule 4.7(B) and styled and
numbered: Jack B. Searle, Tamara D. Searle, OGI, Inc., John A. Smallwood, Linsi
N. C. Smallwood, Marc O. Fox and Connie E. Fox v. QEP Energy Company (including
predecessors, successors and affiliates), Case No. CJ-2013-134.
“Sections” shall have the meaning set forth in Section 11.1(b).
“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.
“Specified Representations” shall mean the representations and warranties in
Sections 4.1, 4.2, 4.3, 4.15, 5.1, 5.2, 5.3, 5.9, 5.10 and 5.11.
“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.
“Survival Period” shall have the meaning set forth in Section 11.1(c)(i).
“Target Formations” shall mean the geological formations defined in Exhibit E.

49

--------------------------------------------------------------------------------

Exhibit 10.2

“Taxes” shall mean any taxes, assessments and other governmental charges imposed
by any Governmental Authority, including net income, gross income, profits,
gross receipts, license, employment, stamp, occupation, premium, alternative or
add-on minimum, ad valorem, real property, personal property, transfer, real
property transfer, value added, sales, use, environmental (including taxes under
Code Section 59A), customs, duties, capital stock, franchise, excise,
withholding, social security (or similar), unemployment, disability, payroll,
fuel, excess profits, windfall profit, severance, estimated or other tax,
including any interest, penalty or addition thereto, whether disputed or not.
“Taxing Authority” shall mean, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.
“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Party Claim” shall have the meaning set forth in Section 13.7(b).
“Title Arbitrator” shall have the meaning set forth in Section 11.2(j).
“Title Benefit” shall mean, (a) with respect to each Well, as to any currently
producing formations, and Well Location, as to the applicable Target Formations,
shown on Schedule 3.8, any right, circumstance or condition that operates to (i)
increase the Net Revenue Interest of Seller above that shown for such Well or
Well Location on Schedule 3.8 to the extent the same does not cause a greater
than proportionate increase in Seller’s Working Interest therein above that
shown on Schedule 3.8, or (ii) to decrease the Working Interest of Seller in any
Well or Well Location below that shown for such Well or Well Location on
Schedule 3.8 to the extent the same causes a decrease in Seller’s Working
Interest that is proportionately greater than the decrease in Seller’s Net
Revenue Interest therein below that shown on Schedule 3.8, and (b) with respect
to each Section shown on Schedule 3.8, or any other property included in the
Assets, as applicable, as to the applicable Target Formations and subject to the
depth restrictions shown on the respective Exhibits, any right, circumstance or
condition that operates to increase the Net Acres of Seller above that shown for
such Section or other property shown on Schedule 3.8, if applicable.
“Title Benefit Amount” shall have the meaning set forth in Section 11.2(e).
“Title Benefit Notice” shall have the meaning set forth in Section 11.2(b).
“Title Benefit Property” shall have the meaning set forth in Section 11.2(b).
“Title Claim Date” shall have the meaning set forth in Section 11.2(a).
“Title Defect” shall mean any Encumbrance, defect or other matter that causes
Seller not to have Defensible Title in and to the Wells, as to the currently
producing formations, or the Well Locations, as to the applicable Target
Formations, set forth on Schedule 3.8, or the Sections set forth on Schedule
3.8, as of the Effective Time, without duplication; provided that the following
shall not be considered Title Defects:
(a)    defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and results in another Person’s superior claim of
title to the relevant Asset;

50

--------------------------------------------------------------------------------

Exhibit 10.2

(b)    defects based on a gap in Seller’s chain of title in the applicable
federal, state or county records, unless such gap is affirmatively shown to
exist in such records by an abstract of title, title opinion or landman’s title
chain which documents shall be included in a Title Defect Notice;
(c)    defects based upon the failure to record any federal, state or Indian
Leases or any assignments of interests in such Leases in any applicable county
records;
(d)    defects based on the failure to recite marital status in a document or
omission of successors or heirship or estate proceedings unless Buyer provides
affirmative evidence that such failure or omission results in another Person’s
actual and superior claim of title to the relevant Asset;
(e)    any Encumbrance or loss of title resulting from Seller’s conduct of
business in compliance with this Agreement;
(f)    defects arising from any prior oil and gas lease relating to the lands
covered by a Lease not being surrendered of record, unless Buyer provides
affirmative evidence that such prior oil and gas lease is still in effect and
results in another Person’s actual and superior claim of title to the relevant
Lease or Well;
(g)    defects that affect only which Person has the right to receive royalty
payments (rather than the amount or the proper payment of such royalty payment);
(h)    defects based solely on: (i) lack of information in Seller’s files; (ii)
references to an unrecorded document(s) to which neither Seller nor any
Affiliate is a party, if such document is dated earlier than January 1, 1960 and
is not in Seller’s files; or (iii) Tax assessment, Tax payment or similar
records (or the absence of such activities or records);
(i)    the expiration of a Lease by its terms after January 1, 2015;
(j)    defects arising out of lack of survey, unless a survey is expressly
required by applicable Laws;
(k)    defects that have been cured by applicable Laws of limitations or
presumptions; and
(l)    defects or irregularities resulting from or related to probate
proceedings or the lack thereof, which defects or irregularities have been
outstanding for ten (10) years or more.
“Title Defect Amount” shall have the meaning set forth in Section 11.2(g).
“Title Defect Notice” shall have the meaning set forth in Section 11.2(a).
“Title Defect Property” shall have the meaning set forth in Section 11.2(a).
“Transaction Documents” shall mean those documents executed pursuant to or in
connection with this Agreement.
“Transfer Taxes” shall have the meaning set forth in Section 16.2(f).
“Transition Services Agreement” shall mean the Transition Services Agreement
between Seller and Buyer, substantially in the form attached to this Agreement
as Exhibit B-3.

51

--------------------------------------------------------------------------------

Exhibit 10.2

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.
“Units” shall have the meaning set forth in Section 2.1(c).
“URC Related Interests” shall mean the interests set forth on Exhibit F.
“Wells” shall have the meaning set forth in Section 2.1(b).
“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled, together with any appurtenant rights and obligations concerning future
in kind and/or cash balancing at the wellhead.
“Well Location” shall mean each well location set forth on Schedule 3.8 and the
applicable spacing unit, governmental spacing unit or other proration unit
denoted for such well location on Schedule 3.8.
“Working Interest” shall mean, with respect to any Well or Well Location set
forth on Schedule 3.8 (subject to the depth restrictions set forth on Exhibit A,
and, for a Well, limited to any currently producing formations, and, for a Well
Location, limited to the applicable Target Formations set forth on Schedule 3.8
for such Well Location), the interest in and to such currently producing
formations and the applicable spacing unit, governmental spacing unit or other
proration unit, associated therewith (for such Well) or such applicable Target
Formations and the applicable spacing unit, governmental spacing unit or other
proration unit denoted for such well location on Schedule 3.8 (for such Well
Location) that is burdened with the obligation to bear and pay costs and
expenses of maintenance, development and operations on or in connection with
such currently producing formations (for such Well) or such applicable Target
Formations (for such Well Location), but without regard to the effect of any
Burdens.


ARTICLE XVI
MISCELLANEOUS
16.1Appendices, Exhibits and Schedules. All of the Appendices, Exhibits and
Schedules referred to in this Agreement are hereby incorporated into this
Agreement by reference and constitute a part of this Agreement. Each Party to
this Agreement and its counsel has received a complete set of Appendices,
Exhibits and Schedules prior to and as of the execution of this Agreement.


16.2Expenses and Taxes.


(a)Except as otherwise specifically provided herein, all fees, costs and
expenses incurred by Buyer or Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, legal and accounting fees, costs and
expenses.
(b)Seller shall be allocated and bear all Asset Taxes attributable to (A) any
Tax period ending prior to the Effective Time and (B) the portion of any
Straddle Period ending immediately prior to the date on which the Effective Time
occurs. Buyer shall be allocated and bear all Asset Taxes attributable to (A)
any Tax period or portion thereof beginning on or after the Effective Time and
(B) the portion of any Straddle Period beginning on the date on which the
Effective Time occurs.

52

--------------------------------------------------------------------------------

Exhibit 10.2



(c)For purposes of determining the allocations described in Section 16.2(b), (i)
Asset Taxes that are attributable to the severance or production of Hydrocarbons
shall be allocated to the period in which the severance or production giving
rise to such Asset Taxes occurred, (ii) Asset Taxes that are based upon or
related to income or receipts or imposed on a transactional basis (other than
such Asset Taxes described in clause (i)), shall be allocated to the period in
which the transaction giving rise to such Asset Taxes occurred, and (iii) Asset
Taxes that are ad valorem, property or other Asset Taxes imposed on a periodic
basis pertaining to a Straddle Period shall be allocated between the portion of
such Straddle Period ending immediately prior to the date on which the Effective
Time occurs and the portion of such Straddle Period beginning on the date on
which the Effective Time occurs by prorating each such Asset Tax based on the
number of days in the applicable Straddle Period that occur before the date on
which the Effective Time occurs, on the one hand, and the number of days in such
Straddle Period that occur on or after the date on which the Effective Time
occurs, on the other hand. For purposes of clause (iii) of the preceding
sentence, the period for such Asset Taxes shall begin on the date on which
ownership of the applicable Assets gives rise to liability for the particular
Asset Tax and shall end on the day before the next such date.


(d)To the extent the actual amount of an Asset Tax is not determinable at the
Closing or at the time of the determination of the Final Settlement Statement
pursuant to Section 3.6, as applicable, (i) the Parties shall utilize the most
recent information available in estimating the amount of such Asset Tax for
purposes of such adjustment, and (ii) upon the later determination of the actual
amount of such Asset Tax, timely payments will be made from one Party to the
other to the extent necessary to cause each Party to bear the amount of such
Asset Tax that is allocable to such Party under this Section 16.2.


(e)Buyer shall be responsible for payment to the applicable Taxing Authorities
of all Asset Taxes that become due and payable on or after the Closing Date, and
Buyer shall indemnify and hold Seller harmless for any failure to make such
payments.


(f)All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments, conveyances or
other instruments required to convey title to the Assets to Buyer shall be borne
by Buyer. Any and all sales, use, transfer, stamp, documentary, registration or
similar Taxes incurred or imposed with respect to the transactions described in
this Agreement (collectively, “Transfer Taxes”) shall be borne by Buyer.


(g)The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of tax returns and any audit,
litigation, or other proceeding with respect to Taxes relating to the Assets.
Such cooperation shall include the retention and (upon another Party’s request)
the provision of records and information that are relevant to any such tax
return or audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided under this Agreement. The Parties agree to retain all
books and records with respect to Tax matters pertinent to the Assets relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations of the respective Taxable periods and to abide by all
record retention agreements entered into with any Governmental Authority.


16.3Assignment. Subject to the provisions of Section 16.17, this Agreement may
not be assigned by Buyer without the prior written consent of Seller; provided,
however, that after the Survival Period, Seller may assign its rights under this
Agreement to an Affiliate of Seller and Buyer may assign its rights under this
Agreement to an Affiliate of Buyer, in each case, without prior written consent
of the other Party. Any assignment of this Agreement shall not relieve Buyer of
any obligations and responsibilities hereunder, including obligations and
responsibilities arising following such assignment. Any assignment or other

53

--------------------------------------------------------------------------------

Exhibit 10.2

transfer by Buyer or its successors and assigns of any of the Assets shall not
relieve Buyer or its successors or assigns of any of their obligations
(including indemnity obligations) hereunder, as to the Assets so assigned or
transferred.


16.4Preparation of Agreement. Both Seller and Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.


16.5Publicity. Seller and Buyer shall promptly consult with each other with
regard to all press releases or other public or private announcements issued or
made at or prior to Closing concerning this Agreement or the transactions
contemplated herein, and, except as may be required by applicable Laws or the
applicable rules and regulations of any Governmental Authority or stock
exchange, neither Buyer nor Seller shall issue any such press release or other
public or private announcement without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed. The Parties shall be
obligated to hold all specific terms and provisions of this Agreement strictly
confidential until the expiration of the two (2)-year period after the Closing;
provided, however, that the foregoing shall not (a) restrict disclosures by
Buyer or Seller that are required by applicable securities or other Laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over the disclosing Party or its Affiliates, provided that such disclosures
shall be made only to the extent required thereunder, (b) prevent Buyer or
Seller from recording the Assignment and any federal or state assignments
delivered at Closing or from complying with any disclosure requirements of
Governmental Authorities that are applicable to the transfer of the Assets from
Seller to Buyer, (c) prevent Buyer or Seller from making any disclosure of
information relating to this Agreement if made in a manner, under conditions and
to Persons that would be permitted under the Confidentiality Agreement so long
as such Person continues to hold such information confidential on the same terms
as set forth in this Section 16.5 and (d) prevent Seller from making disclosures
in connection with complying with Preferential Purchase Rights and other
transfer restrictions applicable to the transactions contemplated hereby.


16.6Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
electronic mail (“email”) transmission (provided that a receipt of such email is
requested and received), addressed to the appropriate Party at the address for
such Party shown below or at such other address as such Party shall have
theretofore designated by written notice delivered to the Party giving such
notice:


If to Seller:
QEP Resources, Inc.
Independence Plaza
1050 17th Street, Suite 500
Denver, CO 80265
Attention: Mr. Austin S. Murr, Senior Vice President, Land and Business
Development
Email: Austin.Murr@qepres.com


If to Buyer, EnerVest, EnerVest XIII-A, EnerVest XIII-WIB or EnerVest XIII-WIC:
EnerVest, Ltd.
1001 Fannin, Suite 800

54

--------------------------------------------------------------------------------

Exhibit 10.2

Houston, TX 77002
Attention: Mr. Phil DeLozier
Email:    pdelozier@enervest.net
with a copy to:
EnerVest, Ltd.
1001 Fannin, Suite 800
Houston, TX 77002
Attention: Mr. Philip B. Berry
Email: pberry@enervest.net


If to FourPoint:


FourPoint Energy, LLC
8450 E. Crescent Parkway, Suite 400,
Greenwood Village, CO 80111
Attention: Mr. Frank W. Nessinger
Email: fnessinger@fourpointenergy.com


Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, or transmitted by
email transmission during normal business hours on a Business Day (or if
delivered or transmitted after normal business hours on a Business Day or on a
day other than a Business Day, then on the next Business Day), or upon actual
receipt by the addressee during normal business hours on a Business Day after
such notice has either been delivered to an overnight courier or deposited in
the United States Mail, as the case may be (or if delivered after normal
business hours on a Business Day or on a day other than a Business Day, then on
the next Business Day). The Parties may change the address and the email address
to which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 16.6. If the date specified
in this Agreement for giving any notice or taking any action is not a Business
Day (or if the period during which any notice is required to be given or any
action taken expires on a date which is not a Business Day), then the date for
giving such notice or taking such action (and the expiration date of such period
during which notice is required to be given or action taken) shall be the next
day which is a Business Day.
16.7Further Cooperation. After Closing, Buyer and Seller shall execute and
deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer, and shall take such other
actions as any Party may reasonably request, to convey and deliver the Assets to
Buyer, to perfect Buyer’s title thereto, and to accomplish the orderly transfer
of the Assets to Buyer in the manner contemplated by this Agreement.


16.8Filings, Notices and Certain Governmental Approvals. Promptly after Closing,
Buyer shall (a) record all assignments executed at Closing in the records of the
applicable Governmental Authority (including any federal or state agencies, if
applicable), (b) if applicable, send notices to vendors supplying goods and
services for the Assets and to the operator of such Assets of the assignment of
such Assets to Buyer, (c) actively pursue the unconditional approval of all
applicable Governmental Authorities of the assignment of the Assets to Buyer and
(d) actively pursue all other consents and approvals that may be required in
connection with the assignment of the Assets to Buyer and the assumption of the
Liabilities assumed by Buyer hereunder, in each case, that shall not have been
obtained prior to Closing. Buyer obligates itself to take any and all action
required by any Governmental Authority in order to obtain such unconditional

55

--------------------------------------------------------------------------------

Exhibit 10.2

approval, including the posting of any and all bonds or other security that may
be required in excess of its existing lease, pipeline or area-wide bond.


16.9Entire Agreement; Conflicts. THIS AGREEMENT, THE APPENDICES, EXHIBITS AND
SCHEDULES HERETO, THE TRANSACTION DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT
COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES PERTAINING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING
TO THE SUBJECT MATTER HEREOF. THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER
AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NEITHER SELLER NOR BUYER SHALL BE
BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR
STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN (A)
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY
SCHEDULE OR EXHIBIT HERETO OR (B) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE TERMS AND PROVISIONS OF ANY TRANSACTION DOCUMENT, THE TERMS AND PROVISIONS
OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT THE
INCLUSION IN ANY OF THE SCHEDULES AND EXHIBITS HERETO OR ANY TRANSACTION
DOCUMENT OF TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE
DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE
AND EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION 16.9.


16.10Parties in Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Parties or their successors and
permitted assigns, or the Parties’ respective related Indemnified Parties
hereunder any rights, remedies, obligations or Liabilities under or by reason of
this Agreement; provided that only a Party and its successors and assigns will
have the right to enforce the provisions of this Agreement on its own behalf or
on behalf of any of its related Indemnified Parties (but shall not be obligated
to do so).


16.11Amendment. This Agreement may be amended, restated, supplemented or
otherwise modified only by an instrument in writing executed by both Parties and
expressly identified as an amendment, restatement, supplement or modification.


16.12Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party waiving compliance. No course of dealing
on the part of Seller or Buyer or their respective officers, employees, agents,
or representatives, and no failure by Seller or Buyer to exercise any of its
rights under this Agreement, shall, in any such case, operate as a waiver
thereof or affect in any way the right of such Party at a later time to enforce
the performance of such provision. No waiver by any Party of any condition, or
any breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation or
warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.


16.13Governing Law; Jurisdiction.

56

--------------------------------------------------------------------------------

Exhibit 10.2

  
(a)This Agreement and any claim, controversy or dispute arising under or related
to this Agreement or the transactions contemplated hereby or the rights, duties
and relationship of the parties hereto and thereto, shall be governed by and
construed and enforced in accordance with the laws of the State of Texas,
excluding any conflicts of law, rule or principle that might refer construction
of provisions to the Laws of another jurisdiction.


(b)The Parties agree that the appropriate, exclusive and convenient forum for
any disputes between any of the Parties arising out of this Agreement, the
Transaction Documents or the transactions contemplated hereby shall be in any
state or federal court in Houston, Texas and each of the Parties irrevocably
submits to the jurisdiction of such courts solely in respect of any proceeding
arising out of or related to this Agreement. The Parties further agree that the
Parties shall not bring suit with respect to any disputes arising out of this
Agreement, the Transaction Documents or the transactions contemplated hereby in
any court or jurisdiction other than the above specified courts. The Parties
further agree, to the extent permitted by Law, that a final and nonappealable
judgment against a Party in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.


(c)To the extent that any Party or any of its Affiliates has acquired, or
hereafter may acquire, any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Party (on its own behalf and on behalf of its Affiliates)
hereby irrevocably (i) waives such immunity in respect of its obligations with
respect to this Agreement and (ii) submits to the personal jurisdiction of any
court described in Section 16.13(b).


(d)THE PARTIES HERETO AGREE THAT THEY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


16.14Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


16.15Removal of Name. As promptly as practicable, but in any case within thirty
(30) days after the Closing Date, Buyer shall eliminate the names “QEP Energy”,
“QEP” and any variants thereof from the Assets and, except with respect to such
grace period for eliminating existing usage, shall have no right to use any
logos, trademarks or trade names belonging to Seller or any of its Affiliates.


16.16Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by facsimile or other electronic
transmission shall be deemed an original signature hereto.

57

--------------------------------------------------------------------------------

Exhibit 10.2



16.17Like-Kind Exchange. Buyer and Seller agree that either or both of Seller
and Buyer may elect to treat the acquisition or sale of the Assets as an
exchange of like-kind property under Section 1031 of the Code (an “Exchange”). 
Each Party agrees to use reasonable efforts to cooperate with the other Party in
the completion of such an Exchange including an Exchange subject to the
procedures outlined in Treasury Regulation Section 1.1031(k)-1 and/or Internal
Revenue Service Revenue Procedure 2000-37.  Each of Seller and Buyer shall have
the right at any time prior to Closing to assign all or a part of its rights
under this Agreement to a qualified intermediary (as that term is defined in
Treasury Regulation Section 1.1031(k)-1(g)(4)(iii)) or an exchange accommodation
titleholder (as that term is defined in Internal Revenue Service Revenue
Procedure 2000-37) to effect an Exchange.  In connection with any such Exchange,
any exchange accommodation titleholder shall have taken all steps necessary to
own the Assets under applicable Law.  Each Party acknowledges and agrees that
neither an assignment of a Party’s rights under this Agreement nor any other
actions taken by a Party or any other person in connection with the Exchange
shall release any Party from, or modify, any of its liabilities and obligations
(including indemnity obligations to each other) under this Agreement, and no
Party makes any representations as to any particular tax treatment that may be
afforded to any other Party by reason of such assignment or any other actions
taken in connection with the Exchange.  Any Party electing to treat the
acquisition or sale of the Assets as an Exchange shall be obligated to pay all
additional costs incurred hereunder as a result of the Exchange, and in
consideration for the cooperation of the other Party, the Party electing
Exchange treatment shall agree to pay all costs associated with the Exchange and
to indemnify and hold the other Party, its Affiliates, and their respective
former, current and future partners, members, shareholders, owners, officers,
directors, managers, employees, agents and representatives harmless from and
against any and all liabilities and taxes arising out of, based upon,
attributable to or resulting from the Exchange or transactions or actions taken
in connection with the Exchange that would not have been incurred by the other
Party but for the electing Party’s Exchange election.


16.18Buyer Liability. Notwithstanding anything to the contrary in this
Agreement, the Parties agree that, (a) prior to and at Closing, each of EnerVest
XIII-A, EnerVest XIII-WIB, EnerVest XIII-WIC and FourPoint shall be jointly and
severally liable for Buyer’s obligations and Liabilities under this Agreement,
and (b) after Closing, (i) each of EnerVest and FourPoint shall be severally,
but not jointly, liable (to the extent of its Proportionate Share) and (ii) each
of EnerVest XIII-A, EnerVest XIII-WIB and EnerVest XIII-WIC shall be jointly and
severally liable (to the extent of EnerVest’s Proportionate Share), in each case
of (i) and (ii), for Buyer’s obligations and Liabilities under this Agreement
(other than the obligations set out in Section 3.6, for which each of EnerVest
XIII-A, EnerVest XIII-WIB, EnerVest XIII-WIC and FourPoint shall remain jointly
and severally liable).


16.19Agent.


(a)Each of FourPoint, EnerVest XIII-A, EnerVest XIII-WIB and EnerVest XIII-WIC,
by executing this Agreement, irrevocably constitutes and appoints EV and its
successors, acting as hereinafter provided, as such appointing Party’s
attorney-in-fact to act on behalf of such Person in connection with the
authority granted to EV pursuant to this Section 16.19, and acknowledges that
such appointment is coupled with an interest.


(b)Each of FourPoint, EnerVest XIII-A, EnerVest XIII-WIB and EnerVest XIII-WIC
by such appointment (i) authorizes EV subsequent to the date hereof (A) to give
and receive written consents, reports, notices and communications to or from
Seller relating to this Agreement, the transactions contemplated by this
Agreement and the other Transaction Documents, (B) to act on such appointing
Party’s behalf with respect to any and all matters affecting such appointing
Party in this Agreement, including for purposes of Section 3.5, 3.6(a), 3.7,
6.1, 6.12, 9.4, 11.1(c)(i), 11.2(a), 11.2(j), 12.1(a) and 12.1(e), including

58

--------------------------------------------------------------------------------

Exhibit 10.2

giving and receiving all notices and communications to be given or received with
respect to any such matters, and (C) to negotiate, compromise and resolve any
dispute that may arise under this Agreement, provided, however, that in each of
clauses (A) - (C), EV shall not have the authority to execute any agreements or
documents (other than consents, reports, notices and communications) on behalf
of FourPoint, and (ii) agrees to be bound by all agreements and determinations
made by and documents executed and delivered by EV pursuant to the authority
granted to EV hereunder.


(c)Each of FourPoint, EnerVest XIII-A, EnerVest XIII-WIB and EnerVest XIII-WIC
by the execution of this Agreement expressly acknowledges and agrees that (i) EV
is authorized to act on its behalf with respect to this Agreement,
notwithstanding any dispute or disagreement between such appointing Party and
EV, and (ii) Seller, each Seller Indemnified Party and any other Person shall be
entitled to solely interact with, and rely on any and all actions taken by, EV
under this Agreement without any Liability to, or obligation to inquire of, such
appointing Party. Any notice or communication given or received by, and any
decision, action, failure to act within a designated period of time, agreement,
consent, settlement, resolution or instruction of, EV that is within the scope
of EV’s authority under this Section 16.19 shall constitute a notice or
communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of Buyer and shall be final, binding and conclusive upon such
appointing Party. Seller and any other Person shall be entitled to rely upon any
such notice, communication, decision, action, failure to act within a designated
period of time, agreement, consent, settlement, resolution or instruction as
being a notice or communication to or by, or a decision, action, failure to act
within a designated period of time, agreement, consent, settlement, resolution
or instruction of, such appointing Party and Buyer.


[Remainder of page intentionally left blank. Signature page follows.]


    

59

--------------------------------------------------------------------------------

Exhibit 10.2

[Signature Page to Purchase and Sale Agreement]




IN WITNESS WHEREOF, Seller, Buyer and EV have executed this Agreement as of the
date first written above    
SELLER:
    
QEP ENERGY COMPANY




By:    /s/ Austin Murr    
Name:    Austin Murr
Title:    Senior Vice President, Business Development


IN WITNESS WHEREOF, Seller, Buyer and EV have executed this Agreement as of the
date first written above.
BUYER:
    
ENERVEST ENERGY INSTITUTIONAL FUND XIII-A, L.P.,
ENERVEST ENERGY INSTITUTIONAL FUND XIII-WIB, L.P.


By: EnerVest, Ltd., its Managing General Partner
By: EnerVest Management GP, L.C., its General Partner




By:    /s/ John B. Walker    
Name:    John B. Walker
Title:    Chief Executive Officer


ENERVEST ENERGY INSTITUTIONAL FUND XIII-WIC, L.P.,


By:    EnerVest Holding XIII, LLC, its General Partner
By:    EnerVest, Ltd., its Sole Member
By:    EnerVest Management GP, L.C., its General Partner




By:    /s/ John B. Walker    
Name:    John B. Walker
Title:    Chief Executive Officer




    

60

--------------------------------------------------------------------------------

Exhibit 10.2

EV:


ENERVEST, LTD.,


By:
EnerVest Management GP, L.C., its General Partner





By:    /s/ John B. Walker    
Name:    John B. Walker
Title:    Chief Executive Officer


IN WITNESS WHEREOF, Seller, Buyer and EV have executed this Agreement as of the
date first written above.
BUYER:
    
FOURPOINT ENERGY, LLC
doing business in Texas as 4P ENERGY TEXAS, LLC




By:    /s George H. Solich    
Name:    George H. Solich
Title:    President and Chief Executive Officer







61